       Case 6:20-cv-00478-ADA Document 103 Filed 05/27/21 Page 1 of 103




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

 WSOU INVESTMENTS, LLC d/b/a                       )
 BRAZOS LICENSING AND                              )
 DEVELOPMENT                                       )
                                                   )   Case No. 6:20-cv-475-ADA
                       Plaintiff,                  )   Case No. 6:20-cv-477-ADA
                                                   )   Case No. 6:20-cv-478-ADA
        v.                                         )   Case No. 6:20-cv-479-ADA
                                                   )
 DELL TECHNOLOGIES INC., DELL INC.,                )
 AND EMC CORPORATION,

                       Defendants.

     NOTICE OF SUBPOENA DIRECTED TO THIRD-PARTY ELAINE DRAGER

       PLEASE TAKE NOTICE that, pursuant to Rule 45 of the Federal Rules of Civil

Procedure, Defendants intend to serve the attached subpoena on Elaine Drager on or after May 27,

2021. The subpoena requests that Ms. Drager produce all documents and things requested in

Appendix A to the attached subpoena. The documents and things are to be produced on or before

5:00 p.m. on June 18, 2021, or on another mutually agreeable date, at the offices of Shelton Coburn

LLP, 311 Ranch Road 620 S, Suite 205, Austin, Texas 78734-4775 USA, or at another mutually

agreeable location. The deposition shall be upon oral examination before an officer authorized to

administer oaths and shall be recorded by audio, videographic, and/or stenographic means. The

deposition will take place on one day. Defendants will take up to 7 hours of deposition testimony.

Dated: May 27, 2021                        By: /s/ Barry K. Shelton
Case 6:20-cv-00478-ADA Document 103 Filed 05/27/21 Page 2 of 103




                                   Barry K. Shelton
                                   Texas State Bar No. 24055029
                                   bshelton@sheltoncoburn.com
                                   SHELTON COBURN LLP
                                   311 RR 620, Suite 205
                                   Austin, TX 78734-4775
                                   Telephone: 512.263.2165
                                   Facsimile: 512.263.2166

                                   Attorney for Defendants




                               2
                    Case 6:20-cv-00478-ADA Document 103 Filed 05/27/21 Page 3 of 103
AO 88A (Rev. /) Subpoena to Testify at a Deposition in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                            for the
                                                           Western District of __________
                                                       __________              Texas
                                                                                                       FY
  WSOU Investments, LLC d/b/a Brazos Licensing &                               )                       FY
                               Plaintiff              'HYHORSPHQW              )                       FY
                                  v.                                           )      Civil Action No. FY
       Dell Technologies Inc., Dell Inc., and EMC                              )
                     Corporation                                               )
                              Defendant                                        )

                             SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

 To:                                                             Elaine Drager
                                           Head of IP and Asset Strategy, Nokia of America Corporation
                                                       (Name of person to whom this subpoena is directed)

       ✔
       u 7HVWLPRQ\<28$5(&200$1'('WRDSSHDUDWWKHWLPHGDWHDQGSODFHVHWIRUWKEHORZWRWHVWLI\DWD
GHSRVLWLRQWREHWDNHQLQWKLVFLYLODFWLRQ,I\RXDUHDQRUJDQL]DWLRQ\RXPXVWSURPSWO\FRQIHULQJRRGIDLWKZLWKWKH
SDUW\VHUYLQJWKLVVXESRHQDDERXWWKHIROORZLQJPDWWHUVRUWKRVHVHWIRUWKLQDQDWWDFKPHQWDQG\RXPXVWGHVLJQDWHRQH
RUPRUHRIILFHUVGLUHFWRUVRUPDQDJLQJDJHQWVRUGHVLJQDWHRWKHUSHUVRQVZKRFRQVHQWWRWHVWLI\RQ\RXUEHKDOIDERXW
WKHVHPDWWHUV See Appendix A, attached hereto.

 Place: Location of deposition                                                         Date and Time:
           to be determined.                                                                            06/25/2021 9:00 am

          The deposition will be recorded by this method:                     Stenographic and videotape

       ✔
       u Production:    You, or your representatives, must also bring with you to the deposition the following documents,
          electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
          material: See Appendix A, attached hereto. Please produce documents on or before June 18, 2021 to
                       Barry Shelton, Shelton Coburn LLP, 311 Ranch Road 620 S, Suite 205, Austin, Texas
                       78734-4775; bshelton@sheltoncoburn.com.



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date: 5/27/2021
                                   CLERK OF COURT
                                                                                         OR
                                                                                                             /s/ Barry Shelton
                                           Signature of Clerk or Deputy Clerk                                Attorney’s signature

The name, address, e-mail address, and telephone number of the attorney representing (name of party) Dell Technologies
Inc., Dell Inc., and EMC Corporation                                    , who issues or requests this subpoena, are:
Barry Shelton | Shelton Coburn LLP, 311 Ranch Rd 620 S, Ste 205, Austin, Texas 78734-4775 | (512) 263-2165
bshelton@sheltoncoburn.com
                                Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things before
trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
whom it is directed. Fed. R. Civ. P. 45(a)(4).
                    Case 6:20-cv-00478-ADA Document 103 Filed 05/27/21 Page 4 of 103
AO 88A (Rev. 2/) Subpoena to Testify at a Deposition in a Civil Action (Page 2)

Civil Action No. FY
                       FY
                       FY
                       FY                 PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

          I received this subpoena for (name of individual and title, if any)
on (date)                       .

          u I served the subpoena by delivering a copy to the named individual as follows:


                                                                                     on (date)                     ; or

          u I returned the subpoena unexecuted because:
                                                                                                                                 .

          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
          $                                        .

My fees are $                                      for travel and $                      for services, for a total of $   0.00   .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                            Server’s signature



                                                                                          Printed name and title




                                                                                             Server’s address

Additional information regarding attempted service, etc.:
                     Case 6:20-cv-00478-ADA Document 103 Filed 05/27/21 Page 5 of 103

AO 88A (Rev. 2/) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                 (i) disclosing a trade secret or other confidential research, development,
                                                                                   or commercial information; or
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                     (ii) disclosing an unretained expert’s opinion or information that does
person to attend a trial, hearing, or deposition only as follows:                  not describe specific occurrences in dispute and results from the expert’s
   (A) within 100 miles of where the person resides, is employed, or               study that was not requested by a party.
regularly transacts business in person; or                                            (C) Specifying Conditions as an Alternative. In the circumstances
   (B) within the state where the person resides, is employed, or regularly        described in Rule 45(d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                        modifying a subpoena, order appearance or production under specified
      (i) is a party or a party’s officer; or                                      conditions if the serving party:
      (ii) is commanded to attend a trial and would not incur substantial               (i) shows a substantial need for the testimony or material that cannot be
expense.                                                                           otherwise met without undue hardship; and
                                                                                        (ii) ensures that the subpoenaed person will be reasonably compensated.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or              (e) Duties in Responding to a Subpoena.
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                             (1) Producing Documents or Electronically Stored Information. These
   (B) inspection of premises at the premises to be inspected.                     procedures apply to producing documents or electronically stored
                                                                                   information:
(d) Protecting a Person Subject to a Subpoena; Enforcement.                           (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps             (B) Form for Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the               If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must             information, the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction—which may include             which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney’s fees—on a party or attorney who               (C) Electronically Stored Information Produced in Only One Form. The
fails to comply.                                                                   person responding need not produce the same electronically stored
                                                                                   information in more than one form.
 (2) Command to Produce Materials or Permit Inspection.                               (D) Inaccessible Electronically Stored Information. The person
   (A) Appearance Not Required. A person commanded to produce                      responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to            from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of       of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,         order, the person responding must show that the information is not
hearing, or trial.                                                                 reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible             made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated       requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or            26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.        (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for            (A) Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,       under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                         material must:
     (i) At any time, on notice to the commanded person, the serving party              (i) expressly make the claim; and
may move the court for the district where compliance is required for an                 (ii) describe the nature of the withheld documents, communications, or
order compelling production or inspection.                                         tangible things in a manner that, without revealing information itself
     (ii) These acts may be required only as directed in the order, and the        privileged or protected, will enable the parties to assess the claim.
order must protect a person who is neither a party nor a party’s officer from        (B) Information Produced. If information produced in response to a
significant expense resulting from compliance.                                     subpoena is subject to a claim of privilege or of protection as
                                                                                   trial-preparation material, the person making the claim may notify any party
 (3) Quashing or Modifying a Subpoena.                                             that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where            information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                       until the claim is resolved; must take reasonable steps to retrieve the
                                                                                   information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
                                                                                   subpoena or an order related to it.


                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 6:20-cv-00478-ADA Document 103 Filed 05/27/21 Page 6 of 103




        APPENDIX A
Case 6:20-cv-00478-ADA Document 103 Filed 05/27/21 Page 7 of 103




            EXHIBIT 1
       Case 6:20-cv-00478-ADA Document 103 Filed 05/27/21 Page 8 of 103




                                 DOCUMENTS REQUESTED

        Defendants Dell Technologies Inc., Dell Inc., and EMC Corporation (collectively,

 “Defendants”) request the production of the documents described below.

                                         DEFINITIONS

        The following definitions are applicable to terms employed in responding to this request:

1.     “Accused Product” or “Accused Products” shall refer to any device, product, or other thing

       that Plaintiff is permitted to accuse of infringing the Asserted Patent in this Action. A copy

       of the Complaint in case numbers 6:20-cv-00475-ADA, 6:20-cv-00477-ADA, 6:20-cv-

       00478-ADA, 6:20-cv-00479-ADA is attached as Exhibit 3. In referring to any device,

       product, or other thing as an “Accused Product,” Defendants in no way communicate their

       agreement that it infringes the Asserted Patent.

2.     “Action” shall refer to the above-captioned proceeding in the United States District Court

       for the Western District of Texas, with case numbers 6:20-cv-00475-ADA, 6:20-cv-00477-

       ADA, 6:20-cv-00478-ADA, 6:20-cv-00479-ADA.

3.     “Asserted Claim” shall refer to each claim of the Asserted Patent that Plaintiff contends

       Defendants infringe.

4.     “Asserted Patent(s)” shall refer individually and collectively to U.S. Patent Nos. 7,126,921;

       7,453,888; 8,402,129; 8,913,489 and any patent applications related thereto.

5.     “Communication” shall mean, without limitation, any written, oral, or other transmission

       of information, including but not limited to emails.

6.     “Complaint” shall refer to the Complaint (including exhibits) that Plaintiff filed on June 2,

       2020 as docket number 1 in this Action, the Amended Complaint filed on October 19,

       2020, and any other amended complaints thereafter.



                                               -2-
      Case 6:20-cv-00478-ADA Document 103 Filed 05/27/21 Page 9 of 103




7.    “Concerning,” “refer(s) to,” “related to,” “reflecting,” and “relating to” shall mean directly

      or indirectly relating to, referring to, mentioning, reflecting, pertaining to, evidencing,

      illustrating, involving, describing, discussing, commenting on, embodying, responding to,

      supporting, contradicting, or constituting (in whole or in part), as the context makes

      appropriate.

8.    “Defendants” or “Defendant” shall refer to Dell Technologies Inc., Dell Inc., and EMC

      Corporation, and any and all of their then-current or prior subsidiaries, parents, affiliates,

      divisions, successors, predecessors, agents, employees, representatives, directors, officers,

      trustees, and attorneys, or any other person or entity acting in whole or in part in concert

      with any of the foregoing, directly or indirectly.

9.    “Document” shall include, without limitation, all documents, electronically stored

      information, and tangible things within the scope of the Federal Rules of Civil Procedure,

      including Rule 34. Federal Rules of Civil Procedure 34 permits discovery of: “(A)

      documents or electronically stored information—including writings, drawings, graphs,

      charts, photographs, sound recordings, images, and other data or data compilations—stored

      in any medium from which information can be obtained either directly or, if necessary,

      after translation by the responding party into a reasonably usable form; or (B) any

      designated tangible things.”

10.   “Earliest Priority Date” shall refer to: Mar. 20, 2002 for U.S. Pat. No. 7,126,921; August

      27, 2002 for U.S. Pat. No. 7,453,888; March 21, 2001 for U.S. Pat. No. 8,402,129; August

      4, 2010 for U.S. Pat. No. 8,913,489.

11.   “Employee” shall refer to any officer, director, partner, employee, representative, or agent.




                                              -3-
      Case 6:20-cv-00478-ADA Document 103 Filed 05/27/21 Page 10 of 103




12.   “Licensee(s)” shall refer to any entity having a license, assignment, covenant not to sue, or

      other understanding, written, oral or implied, that the entity has any rights to the Asserted

      Patent, any Related Patents, or any Related Applications, may practice one or more claims

      of the Asserted Patent and/or that Plaintiff will not file suit or otherwise enforce against

      that entity one or more claims of the Asserted Patent or any Related Patent or Related

      Application.

13.   “Named Inventor” shall refer to any individual who is listed as an inventor on the Asserted

      Patent or any Related Patent or Related Application thereof.

14.   “Person” shall refer to any natural person, firm, association, partnership, government

      agency, corporation, proprietorship, or other entity and its officers, directors, partners,

      employee, representatives, and agents.

15.   The terms “Plaintiff,” and/or “WSOU” shall refer to the responding Plaintiff WSOU

      Investments, LLC d/b/a Brazos Licensing and Development, and any and all of its then-

      current or prior subsidiaries, parents, affiliates, divisions, successors, predecessors, agents,

      employees, representatives, directors, officers, trustees, and attorneys, or any other person

      or entity acting in whole or in part in concert with any of the foregoing, directly or

      indirectly.

16.   “Prior Art” encompasses, without limitation, the subject matter described in each and every

      subdivision of 35 U.S.C. §§ 102 and 103, and includes, but is not limited to, memoranda,

      notes, manuals, interviews, testing data, disclosures, prototypes, correspondence,

      drawings, papers, articles, patents, printed publications, public uses, demonstrations, offers

      for sale or license, and sales.




                                               -4-
      Case 6:20-cv-00478-ADA Document 103 Filed 05/27/21 Page 11 of 103




17.   “Product(s)” means a machine, manufacture, apparatus, device, instrument, mechanism,

      appliance, software, service, process, or an assemblage of components/parts (either

      individually or collectively) that are designed to function together electronically,

      mechanically, or otherwise, including any offered for sale or under development.

18.   “Related Application(s)” means any and all applications related to the Asserted Patent,

      including any provisional or non-provisional applications, continuations, continuations- in-

      part, divisions, interferences, reexaminations, re-issues, parents, foreign counterpart

      applications, and any other applications disclosing, describing or claiming any invention

      disclosed, described or claimed in the Asserted Patent, or claiming the benefit of the filing

      date of any application whose benefit is claimed in the Asserted Patent, whether or not

      abandoned and whether or not issued.

19.   “Related Patent(s)” means any and all U.S. or foreign patents based upon or related to any

      Related Application(s) or Asserted Patent, including any patents or applications that may

      have been opposed, reexamined, re-issued or subjected to any validity or nullity

      proceeding.

20.   “Third Party” shall refer to any person other than Plaintiff or Defendants.

21.   “You,” “Your,” “Yours” shall refer to Elaine Drager (Head of IP and Asset Strategy, Nokia

      of America Corporation), and any and all of its then-current or prior subsidiaries, parents,

      affiliates, divisions, successors, predecessors, agents, employees, representatives,

      directors, officers, trustees, and attorneys, or any other person or entity acting in whole or

      in part in concert with any of the foregoing, directly or indirectly.

22.   Any pronouns shall be construed to refer to the masculine, feminine, or neutral gender, in

      singular or plural, as in each case is most appropriate.




                                               -5-
      Case 6:20-cv-00478-ADA Document 103 Filed 05/27/21 Page 12 of 103




23.   The singular form of any word shall be construed to also include the plural, and vice-versa.

24.   The word “each” shall be construed to mean “each and every.”

25.   The words “and” and “or” shall be construed conjunctively or disjunctively, whichever

      makes the request more inclusive.

26.   The words “any” and “all” shall be construed to mean “any and all.”

                                      INSTRUCTIONS

1.    In responding to the document requests set forth below, please furnish all responsive and

      non-privileged information that is available to You.

2.    If production of any responsive Documents are being withheld on the ground of the

      attorney-client privilege, attorney work product, or any other privilege, immunity, or

      protection, please provide a privilege log with the following information for each such

      Document: (a) the name of the Document; (b) the name of the person(s) who prepared the

      Document; (c) the name of the person(s) to whom the Document was directed or circulated;

      (d) the date(s) on which the Document was prepared or transmitted; (e) the name of the

      person(s) now in possession of the Document; (f) a description of the subject matter of the

      Document; and (g) the specific nature of the privilege or protection claimed with respect

      to the Document.

3.    The Court’s interim protective order in the Order Governing Proceedings shall govern the

      disclosure of confidential information in this Action. See Exhibit 4 at pp. 3–4.

4.    Upon entry of a final protective order in this matter that protective order shall govern the

      disclosure of confidential information in this Action.

                                 DOCUMENT REQUESTS

      1.     Documents and Communications concerning the preparation, filing, or




                                              -6-
       Case 6:20-cv-00478-ADA Document 103 Filed 05/27/21 Page 13 of 103




prosecution of any of the patent applications related to the Asserted Patent. This includes, but is

not limited to:

                   a.    A complete copy of the prosecution history and prosecution files for the

                         Asserted Patent;

                   b.    Drafts of the patent applications, drawings, and documents in the

                         possession, custody, or control of You or any attorney or agent involved

                         in the prosecution of the Asserted Patent, except to the extent these

                         documents are entitled to attorney-client privilege or work product

                         protection;

                   c.    Patents, patent applications, or other publications reviewed in connection

                         with the prosecution by anyone who participated in the prosecution of the

                         Asserted Patent;

                   d.    Prior Art cited or considered in connection with the prosecution of the

                         Asserted Patent;

                   e.    Internal memoranda and internal Communications regarding the

                         prosecution of the Asserted Patent; and

                   f.    Documents referring or relating to or evidencing any decision by You, on

                         Your behalf, or that You are aware of regarding what documents

                         (including without limitation patents or printed publications) to cite

                         during prosecution of the Asserted Patent.

       2.         Documents and Communications concerning the preparation, filing, or

prosecution of any of the patent applications related to Related Patents and Related Applications.

This includes, but is not limited to:


                                                -7-
        Case 6:20-cv-00478-ADA Document 103 Filed 05/27/21 Page 14 of 103




                 a.      A complete copy of the prosecution histories and prosecution files for

                         any Related Patents and Related Applications;

                 b.      Drafts of patent applications, drawings, and documents in the possession,

                         custody, or control of You or any attorney or agent involved in the

                         prosecution of any Related Patents or Related Applications, except to the

                         extent these documents are entitled to attorney-client privilege or work

                         product protection;

                 c.      Patents, patent applications, or other publications reviewed in connection

                         with the prosecution by anyone who participated in the prosecution of

                         any Related Patents or Related Applications;

                 d.      Prior Art cited or considered in connection with the prosecution of any

                         Related Patents or Related Applications;

                 e.      Internal memoranda and internal Communications regarding the

                         prosecution of any Related Patents or Related Applications; and

                 f.      Documents referring or relating to or evidencing any decision by You, on

                         Your behalf, or that You are aware of regarding what documents

                         (including without limitation patents or printed publications) to cite

                         during prosecution of any Related Patents or Related Applications.

        3.      Documents and Communications concerning the preparation, filing, or

prosecution of any of the patent applications related to U.S. Pat. App. No. 10/227,872. 1 This

includes, but is not limited to:


 1
     U.S. Pat. App. No. 10/227,872 is a related application to the ’888 patent that forms the basis
     for an improper inventorship defense.


                                                -8-
      Case 6:20-cv-00478-ADA Document 103 Filed 05/27/21 Page 15 of 103




                a.     A complete copy of the prosecution history and prosecution files for U.S.

                       Pat. App. No. 10/227,872;

                b.     Drafts of the patent applications, drawings, and documents in the

                       possession, custody, or control of You or any attorney or agent involved

                       in the prosecution of U.S. Pat. App. No. 10/227,872, except to the extent

                       these documents are entitled to attorney-client privilege or work product

                       protection;

                c.     Patents, patent applications, or other publications reviewed in connection

                       with the prosecution by anyone who participated in the prosecution of

                       U.S. Pat. App. No. 10/227,872;

                d.     Prior Art cited or considered in connection with the prosecution of U.S.

                       Pat. App. No. 10/227,872;

                e.     Internal memoranda and internal Communications regarding the

                       prosecution of U.S. Pat. App. No. 10/227,872; and

                f.     Documents referring or relating to or evidencing any decision by You, on

                       Your behalf, or that You are aware of regarding what documents

                       (including without limitation patents or printed publications) to cite

                       during prosecution of U.S. Pat. App. No. 10/227,872.

       4.      Documents and Communications concerning the conception, diligence, research,

testing, design, development, and reduction to practice (actual or constructive), or any other

development of any element and/or limitation of any of the inventions described and/or claimed

in the U.S. Pat. App. No. 10/227,872, covering the period of alleged conception of each invention

through the last action taken by, or on behalf of any inventor or any assignee in connection with



                                              -9-
       Case 6:20-cv-00478-ADA Document 103 Filed 05/27/21 Page 16 of 103




the prosecution of the Asserted Patent or any Related Patent or Related Application. This

includes, but is not limited to:

                 a.      Communications, studies, comparisons, reports, surveys, evaluations,

                         opinions, or memorandums regarding the conception, testing,

                         development, and reduction to practice of the subject matter described

                         and/or claimed in U.S. Pat. App. No. 10/227,872;

                 b.      Statements (whether written, recorded, or otherwise made), articles,

                         abstracts, publications, Product literature, or other papers (including, but

                         not limited to, internal technical memoranda) made by any of the Named

                         Inventors relating to the subject matter described and/or claimed in U.S.

                         Pat. App. No. 10/227,872;

                 c.      Laboratory notebooks, technical files, diaries, appointment calendars,

                         and trip reports, in complete unredacted form, of the Named Inventors of,

                         or referring to subject matter described and/or claimed in U.S. Pat. App.

                         No. 10/227,872; and

                 d.      Documents relating to the identity of or concerning the contribution of

                         any Person (whether or not named as an inventor), in any way, to the

                         conception, research, testing, design, and reduction to practice (actual or

                         constructive), or any other development of any element and/or limitation

                         of any of the inventions described and/or claimed in U.S. Pat. App. No.

                         10/227,872.

        5.      Documents and Communications related to each effort by You, on Your behalf,

or that You are aware of to obtain patent protection, in the United States or in the countries



                                                - 10 -
       Case 6:20-cv-00478-ADA Document 103 Filed 05/27/21 Page 17 of 103




designated in the PCT application for the Asserted Patent, for the subject matter described and/or

claimed in the Asserted Patent, covering the period from the Earliest Priority Date through the

date of the last action taken by, or on behalf of, any inventor or any assignee in connection with

the prosecution of the Asserted Patent or any Related Patent or Related Application.

       6.      Communications, studies, comparisons, reports, surveys, evaluations, opinions, or

memorandums regarding the conception of the subject matter described and/or claimed in the

Asserted Patent, prior to the Earliest Priority Date.

       7.      Communications, studies, comparisons, reports, surveys, evaluations, opinions, or

memorandums regarding the conception of the subject matter described and/or claimed in U.S.

Pat. App. No. 10/227,872 or any Related Patents or Related Applications.

       8.      Communications, studies, comparisons, reports, surveys, evaluations, opinions, or

memorandums regarding the testing, design, and development of the subject matter described

and/or claimed in the Asserted Patent, prior to the date of the last action taken by, or on behalf

of, any inventor or any assignee in connection with the prosecution of the Asserted Patent, U.S.

Pat. App. No. 10/227,872, or any Related Patent or Related Application.

       9.      Communications, studies, comparisons, reports, surveys, evaluations, opinions, or

memorandums regarding the reduction to practice of the subject matter described and/or claimed

in the Asserted Patent, prior to the date of the last action taken by, or on behalf of, any inventor

or any assignee in connection with the prosecution of the Asserted Patent, U.S. Pat. App. No.

10/227,872, or any Related Patent or Related Application.

       10.     Statements, articles, abstracts, publications, and Product literature made by, or

under the direction of, any of the Named Inventors concerning the subject matter described and/or

claimed in the Asserted Patent, prior to the date of the last action taken by, or on behalf of, any



                                                - 11 -
       Case 6:20-cv-00478-ADA Document 103 Filed 05/27/21 Page 18 of 103




inventor or any assignee in connection with the prosecution of the Asserted Patent, U.S. Pat. App.

No. 10/227,872, or any Related Patent or Related Application.

       11.     Laboratory notebooks, technical memoranda, technical files, diaries, appointment

calendars, and trip reports, in complete unredacted form, of the Named Inventors, or made under

the direction of the Named Inventors, concerning the subject matter described and/or claimed in

the Asserted Patent, prior to the date of the last action taken by, or on behalf of, any inventor or

any assignee in connection with the prosecution of the Asserted Patent, U.S. Pat. App. No.

10/227,872, or any Related Patent or Related Application.

       12.     Documents sufficient to identify any Person (whether or not named as an inventor)

involved in the conception, research, testing, design, development, and reduction to practice of

any element of any of the inventions described and/or claimed in the Asserted Patent, and to

understand their role, prior to the date of the last action taken by, or on behalf of, any inventor or

any assignee in connection with the prosecution of the Asserted Patent or any Related Patent or

Related Application.

       13.     Documents sufficient to identify any Person (whether or not named as an inventor)

involved in the conception, research, testing, design, development, and reduction to practice of

any element of any of the inventions described and/or claimed in U.S. Pat. App. No. 10/227,872,

and to understand their role, prior to the date of the last action taken by, or on behalf of, any

inventor or any assignee in connection with the prosecution of the Asserted Patent or any Related

Patent or Related Application.

       14.     Communications, studies, comparisons, reports, surveys, evaluations, opinions, or

memorandums that concern or show the structure, functions, or operation of, or that constitute

embodiments of, any invention disclosed or claimed in the Asserted Patent, regardless of whether



                                                - 12 -
       Case 6:20-cv-00478-ADA Document 103 Filed 05/27/21 Page 19 of 103




such embodiment was commercialized, and regardless of whether or not it worked properly, from

the Earliest Priority Date to the present.

       15.     Communications, studies, comparisons, reports, surveys, evaluations, opinions, or

memorandums that concern or show the structure, functions, or operation of, or that constitute

embodiments of, any invention disclosed or claimed in the U.S. Pat. App. No. 10/227,872,

regardless of whether such embodiment was commercialized, and regardless of whether or not it

worked properly, from the Earliest Priority Date to the present.

       16.     Documents and Communications relating to Your assignment policies with

inventors applicable to the invention described and/or claimed in the Asserted Patent. This

includes but is not limited to:

                 a.      Assignment agreements with the inventors of the inventions described

                         and/or claimed in the Asserted Patent;

                 b.      Cost-sharing or profit-sharing agreements with the inventors of the

                         inventions described and/or claimed in the Asserted Patent; and

                 c.      Remuneration agreements with inventors of the inventions described

                         and/or claimed in the Asserted Patent.

       17.     Communications, studies, comparisons, reports, surveys, evaluations, opinions, or

memorandums concerning any of the following activities with regard to the subject matter

described and/or claimed in the Asserted Patent:

                 a.      First written description and/or drawing of such subject matter;

                 b.      First publication of such subject matter;

                 c.      First promotion of such subject matter;




                                               - 13 -
        Case 6:20-cv-00478-ADA Document 103 Filed 05/27/21 Page 20 of 103




                   d.   First advertisement of such subject matter;

                   e.   First offer for sale of such subject matter;

                   f.   First sale of such subject matter;

                   g.   First public disclosure of such subject matter;

                   h.   First public use of such subject matter; and

                   i.   Experimental uses or alleged experimental uses of such subject matter.

        18.    Documents concerning the making, using, testing, selling, or disclosure, anywhere

in the world, of any embodiment described and/or claimed in the Asserted Patent, or any Product,

process, equipment, or service embodying or using such invention, prior to the Earliest Priority

Date.

        19.    Documents relating to any Prior Art search performed by You, on Your behalf, or

that You are aware of, relating to the Asserted Patent, including, but not limited to, any search

methodology or results, prior to the date You transferred ownership of the Asserted Patent.

        20.    Documents relating to any Prior Art search performed by You, on Your behalf, or

that You are aware of, relating to any Related Patent or Related Application (including, but not

limited to, any search methodology or results), prior to the date You transferred ownership of the

Asserted Patent.

        21.    Communications, studies, comparisons, reports, surveys, evaluations, opinions, or

memorandums regarding whether any claim in the Asserted Patent is invalid, valid, enforceable,

or unenforceable (including any Prior Art or alleged Prior Art), prior to the date You transferred

ownership of the Asserted Patent.

        22.    Documents that concern the commercial success (a secondary consideration




                                               - 14 -
        Case 6:20-cv-00478-ADA Document 103 Filed 05/27/21 Page 21 of 103




regarding obviousness of the Asserted Patent as considered under 35 U.S.C. § 103) of any

Product, process, equipment, or service that has a nexus to any invention claimed in the Asserted

Patent (i.e., the Product, process, equipment, or service is “essentially the claimed invention” 2),

from the Earliest Priority Date to the date You transferred ownership of the Asserted Patent.

        23.     Documents that concern any copying by others (a secondary consideration

regarding obviousness of the Asserted Patent as considered under 35 U.S.C. § 103) of any

invention claimed in the Asserted Patent, or of any Product, process, equipment, or service that

embodies or uses such invention, from the Earliest Priority Date to the date You transferred

ownership of the Asserted Patent.

        24.     Documents that concern any third party’s praise, criticism, acknowledgments,

awards, or discussion of the significance (a secondary consideration regarding obviousness of the

Asserted Patent as considered under 35 U.S.C. § 103) of any invention claimed in the Asserted

Patent, or of any Product, process, equipment, or service that embodies or uses such invention,

from the Earliest Priority Date to the date You transferred ownership of the Asserted Patent.

        25.     Communications (or Documents relating thereto) between You and Plaintiff, from

the Earliest Priority Date to the present, relating to:

                 a.      The Asserted Patent, Related Patents, Related Applications, or any

                         inventions disclosed therein;

                 b.      This Action (including, without limitation, the initiation of this Action

                         and the actual or anticipated costs, profits, and outcome of this Action);

                         and




 2
     Fox Factory, Inc. v. SRAM, LLC, 944 F. 3d 1366, 1374 (Fed. Cir. 2019).


                                                 - 15 -
       Case 6:20-cv-00478-ADA Document 103 Filed 05/27/21 Page 22 of 103




                 c.      Any Defendant, any of Defendants’ technology, or any of the Accused

                         Products.

        26.     Communications (or Documents relating thereto) between You and any of the

Named Inventors, from the Earliest Priority Date to the present, relating to:

                 a.      The Asserted Patent, Related Patents, Related Applications, or any

                         inventions disclosed therein;

                 b.      This Action (including, without limitation, the initiation of this Action

                         and the actual or anticipated costs, profits, and outcome of this Action);

                         and

                 c.      Any Defendant, any of Defendants’ technology, or any of the Accused

                         Products.

        27.     Negotiations, agreements, draft agreements between You and Plaintiff, from the

Earliest Priority Date to the present, relating to:

                 a.      The Asserted Patent, Related Patents, Related Applications, or any

                         inventions disclosed therein;

                 b.      This Action (including, the initiation of this Action and the actual or

                         anticipated costs, profits, and outcome of this Action); or

                 c.      Any Defendant, any of Defendants’ technology, or any of the Accused

                         Products.

        28.     Negotiations, agreements, draft agreements between You and any Named

Inventor, from the Earliest Priority Date to the present, relating to:

                 a.      The Asserted Patent, Related Patents, Related Applications, or any




                                                 - 16 -
       Case 6:20-cv-00478-ADA Document 103 Filed 05/27/21 Page 23 of 103




                        inventions disclosed therein;

                b.      This Action (including the initiation of this Action and the actual or

                        anticipated costs, profits, and outcome of this Action); or

                c.      Any Defendant, any of Defendants’ technology, or any of the Accused

                        Products.

       29.     Documents and Communications concerning any statement, concern, or

contention by You, any Named Inventor, or any person involved in the prosecution of the

Asserted Patent, regarding the scope of any of the claims or the interpretation or construction of

any term or phrase in the claims of the Asserted Patent, prior to the date You transferred

ownership of the Asserted Patent.

       30.     Documents concerning the alleged infringement of any of the claims of the

Asserted Patent, including studies, comparisons, reports, surveys, and any evaluation, opinion,

memorandum, or report, comparing any of the Accused Products or any portion, feature, and/or

aspect thereof to any limitation in any claim of the Asserted Patent, prior to the date You

transferred ownership of the Asserted Patent, except to the extent these documents are entitled to

attorney-client privilege or work product protection.

       31.     Documents and Communications concerning any decision to pursue or not to

pursue a claim infringement of the Asserted Patent against any Defendant, from the Earliest

Priority Date to the date You transferred ownership of the Asserted Patent, except to the extent

these documents are entitled to attorney-client privilege or work product protection.

       32.     Documents and Communications concerning any decision to pursue or not to

pursue a claim infringement of any Related Patent against any Defendant, from the Earliest

Priority Date to the date You transferred ownership of the Asserted Patent, except to the extent



                                               - 17 -
          Case 6:20-cv-00478-ADA Document 103 Filed 05/27/21 Page 24 of 103




these documents are entitled to attorney-client privilege or work product protection.

          33.   Documents comprising or memorializing any sworn statements, including

affidavits, declarations, trial and deposition testimony related to the subject matter of the Asserted

Patent, by any of the Named Inventors or any person involved in the prosecution of the Asserted

Patent.

          34.   Documents comprising or memorializing any sworn statements, including

affidavits, declarations, trial and deposition testimony related to the subject matter of any Related

Patents or Related Applications, by any of the Named Inventors or any person involved in the

prosecution of the Asserted Patent.

          35.   Documents and Communications, relating to or concerning the assignment,

licensing, acquisition, financial interest, security interest, sale, transfer of rights (in whole or in

part), or any other disposition of, or any offers to buy, sell, or license the Asserted Patent or any

Related Patents or Related Applications. This includes, but is not limited to:

                 a.      Offers to buy, sell, or license, agreements granting rights, assignments,

                         licenses, covenants, royalties, settlements, agreements releasing any third

                         party from liability for infringement, and covenants not to sue, involving

                         or concerning the Asserted Patent, Related Patents, or Related

                         Applications;

                 b.      Negotiations, discussions, or other Communications relating to the

                         Documents referenced in sub-paragraph a; and

                 c.      Communications (or documents relating thereto) between You and any

                         potential Licensee or purchaser of the Asserted Patent, Related Patents or

                         Related Applications.



                                                 - 18 -
       Case 6:20-cv-00478-ADA Document 103 Filed 05/27/21 Page 25 of 103




       36.     Documents and Communications concerning or relating to any right, title, or

interest in any litigation or action involving any of the Asserted Patent, including analyses or

opinions related thereto.

       37.     Documents and Communications concerning or relating to any right, title, or

interest in any litigation or action involving any of Related Patents or Related Applications,

including analyses or opinions related thereto.

       38.     Studies, comparisons, reports, surveys, evaluations, opinions, or memorandums,

regarding ownership of the Asserted Patent, from the Earliest Priority Date to the date You

transferred ownership of the Asserted Patent.

       39.     Studies, comparisons, reports, surveys, evaluations, opinions, or memorandums,

regarding any standstills involving or concerning the Asserted Patent, from the Earliest Priority

Date to the date You transferred ownership of the Asserted Patent.

       40.     Studies, comparisons, reports, surveys, evaluations, opinions, or memorandums,

regarding sales, royalties, covenants, or licenses involving or concerning the Asserted Patent,

from the Earliest Priority Date to the date You transferred ownership of the Asserted Patent.

       41.     Documents and Communications concerning any business plans, marketing plans,

marketing efforts, advertising plans, advertising efforts, promotional programs, or offers to buy,

sell, or license, involving or concerning the Asserted Patent, from the Earliest Priority Date to the

date You transferred ownership of the Asserted Patent.

       42.     Studies, comparisons, reports, surveys, evaluations, opinions, or memorandums,

regarding ownership of Related Patents or Related Applications, from the Earliest Priority Date

to the date You transferred ownership of the Asserted Patent.

       43.     Studies, comparisons, reports, surveys, evaluations, opinions, or memorandums,


                                                - 19 -
       Case 6:20-cv-00478-ADA Document 103 Filed 05/27/21 Page 26 of 103




regarding any standstills involving or concerning Related Patents or Related Applications, from

the Earliest Priority Date to the date You transferred ownership of the Asserted Patent.

       44.     Studies, comparisons, reports, surveys, evaluations, opinions, or memorandums,

regarding sales, royalties, covenants, or licenses involving or concerning Related Patents or

Related Applications, from the Earliest Priority Date to the date You transferred ownership of the

Asserted Patent.

       45.     Documents and Communications concerning any business plans, marketing plans,

marketing efforts, advertising plans, advertising efforts, promotional programs, or offers to buy,

sell, or license, involving or concerning Related Patents or Related Applications, from the Earliest

Priority Date to the date You transferred ownership of the Asserted Patent.

       46.     Documents and Communications concerning any budgets, forecasts, revenues,

licensing strategies, projections, costs, sales, expenses, margins, profits (including gross and net

profits), or any other means for generating revenue from any Product, process, equipment, or

service that You allege or believe embodies any claim of the Asserted Patent, from the Earliest

Priority Date to present.

       47.     Documents related to the relationship between You and any potential or actual

Licensees regarding the Asserted Patent, including agreements and draft agreements with such

potential Licensees, Communications with such potential Licensees, and Documents exchanged

with such potential Licensees that relate to such patents.

       48.     Documents related to the relationship between You and potential or actual

Licensees regarding the Related Patents or Related Applications, including agreements and draft

agreements with such potential Licensees, Communications with such potential Licensees, and

Documents exchanged with such potential Licensees that relate to such patents.



                                               - 20 -
          Case 6:20-cv-00478-ADA Document 103 Filed 05/27/21 Page 27 of 103




          49.    Documents reflecting any analyses or projections regarding the financial impact

and duration thereof on You or any other assignee or Licensee due to the alleged infringement of

the Asserted Patent, from the Earliest Priority Date to the date You transferred ownership of the

Asserted Patent.

          50.    Valuations of the Asserted Patent (either alone, or together with other patents or

consideration, including as part of an intellectual property portfolio), from the Earliest Priority

Date to the date You transferred ownership of the Asserted Patent.

          51.    Valuations of the Related Patents or Related Applications (either alone, or together

with other patents or consideration, including as part of an intellectual property portfolio), from

the Earliest Priority Date to the date You transferred ownership of the Asserted Patent.

          52.    Documents and Communications concerning or relating to an appraisal or

valuation of any license, covenant, royalty, technology transfer, or authorization-to-use

agreement that relates to the Asserted Patent, including appraisals or valuations performed for tax

purposes, from the Earliest Priority Date to the date You transferred ownership of the Asserted

Patent.

          53.    Documents and Communications concerning or relating to any right, title, or

interest in any litigation or action involving any of the Asserted Patent, Related Patents, or Related

Applications, including analyses or opinions related thereto, from the Earliest Priority Date to the

date You transferred ownership of the Asserted Patent.

          54.    Documents sufficient to identify any licensing policy that You may have,

including without limitation policies and practices relating to taking or granting licenses, relating

to any of the Asserted Patent, Related Patents, or Related Applications.

           55.   Documents and Communications concerning whether You and/or Your Licensees



                                                 - 21 -
       Case 6:20-cv-00478-ADA Document 103 Filed 05/27/21 Page 28 of 103




 have complied with the marking or notice provisions of 35 U.S.C. § 287(a) with respect to the

 Asserted Patent, including but not limited to one copy or sample of each and every Product

 and/or package or other material on which the patent number of the Asserted Patent has been or

 are marked.

         56.    Documents sufficient to identify, and to show the design, operation, or functioning

 of, any commercially acceptable, non-infringing (potential or actual) alternative to the subject

 matter claimed in the Asserted Patent.

         57.    Documents sufficient to identify, and to show the design, operation, or functioning

 of any technically acceptable, non-infringing (potential or actual) alternative to the subject

 matter claimed in the Asserted Patent.

        58.     Documents sufficient to identify the nature and scope of any rights in the Asserted

Patent that You have obtained and/or retained at any time, including, without limitation, any right

to control litigation, future royalties, payments for licenses of the Asserted Patent, or payments

relating to or resulting from the outcome of any litigation involving or relating to the Asserted

Patent (including without limitation the Action).

        59.     Documents and Communications You exchanged with any trade associations,

standards setting organizations, or industry working groups, relating to the Asserted Patent, or

the inventions disclosed therein, from the Earliest Priority Date to the present. This includes but

is not limited to:

                 a.     Communications with trade associations, standards setting organizations,

                        or industry trade groups relating to the Asserted Patent, or the inventions

                        disclosed therein;

                 b.     Technical and non-technical submissions to trade associations, standards



                                               - 22 -
       Case 6:20-cv-00478-ADA Document 103 Filed 05/27/21 Page 29 of 103




                        setting organizations, or industry trade groups relating to the Asserted

                        Patent, or the inventions disclosed therein;

                 c.     Intellectual property declarations to any trade associations, standards

                        setting organizations, or industry trade groups relating to the Asserted

                        Patent, or the inventions disclosed therein; and

                 d.     Documents related to trade associations, standards setting organizations,

                        or industry trade groups meetings (including working group meetings)

                        where the subject matter described and/or claimed in the Asserted Patent

                        was discussed.

       60.     Documents and Communications You exchanged with any trade associations,

standards setting organizations, or industry working groups, relating to U.S. Pat. App. No.

10/227,872, Related Patents, or Related Applications, or the inventions disclosed therein, from

the Earliest Priority Date to the present. This includes but is not limited to:

                 a.     Communications with trade associations, standards setting organizations,

                        or industry trade groups relating to U.S. Pat. App. No. 10/227,872,

                        Related Patents, or Related Applications, or the inventions disclosed

                        therein;

                 b.     Technical and non-technical submissions to trade associations, standards

                        setting organizations, or industry trade groups relating to U.S. Pat. App.

                        No. 10/227,872, Related Patents, or Related Applications, or the

                        inventions disclosed therein;

                 c.     Intellectual property declarations to any trade associations, standards

                        setting organizations, or industry trade groups relating to U.S. Pat. App.



                                                - 23 -
       Case 6:20-cv-00478-ADA Document 103 Filed 05/27/21 Page 30 of 103




                        No. 10/227,872, Related Patents, or Related Applications, or the

                        inventions disclosed therein; and

                d.      Documents related to trade associations, standards setting organizations,

                        or industry trade groups meetings (including working group meetings)

                        where the subject matter described and/or claimed in U.S. Pat. App. No.

                        10/227,872 or Related Patents was discussed.

       61.     Documents (including without limitation correspondence, notes, meeting minutes,

proposals, statements, and other Communications) regarding what constitutes Fair Reasonable

and Non-Discriminatory (“FRAND”) or Reasonable and Non-Discriminatory (“RAND”) terms

relating to patent licensing in the technical space related to the subject matter of the Asserted

Claims.

       62.     Documents sufficient to identify all sections and/or subsection of any standard or

draft standard to which You believe the Asserted Patent are essential.

       63.     Documents sufficient to identify all sections and/or subsection of any standard or

draft standard to which You believe the Asserted Patent is relevant to.

       64.     Agreements that You have concerning patents declared essential to or any

standard related to the subject matter of the Asserted Patent, such as standards maintained by the

Institute of Electrical and Electronics Engineers, Internet Engineering Task Force, and the

European Telecommunications Standards Institute.

       65.     Agreements that You have concerning patents that You contend are relevant to

standards related to the subject matter of the Asserted Patent, such as standards maintained by

the Institute of Electrical and Electronics Engineers, Internet Engineering Task Force, and the

European Telecommunications Standards Institute.



                                              - 24 -
      Case 6:20-cv-00478-ADA Document 103 Filed 05/27/21 Page 31 of 103




       66.     Documents sufficient to identify patents of which You are aware that have been

contented to be essential to, or relevant to, standards or draft standard for which the Asserted

Patent has been contented to be essential to, or relevant to, such as standards maintained by the

Institute of Electrical and Electronics Engineers, Internet Engineering Task Force, and the

European Telecommunications Standards Institute.

       67.     Documents sufficient to show Your past and present electronic data and Document

destruction and retention policies with respect to the Documents produced in response to the

above requests.




                                              - 25 -
Case 6:20-cv-00478-ADA Document 103 Filed 05/27/21 Page 32 of 103




            EXHIBIT 2
      Case 6:20-cv-00478-ADA Document 103 Filed 05/27/21 Page 33 of 103




                      ORAL EXAMINATION TOPICS REQUESTED

        Defendants Dell Technologies Inc., Dell Inc., and EMC Corporation (collectively,

 “Defendants”) seek to ask questions on topics described below.

                                         DEFINITIONS

        The following definitions are applicable to terms employed in responding to this request:

1.     “Accused Product” or “Accused Products” shall refer to any device, product, or other thing

       that Plaintiff is permitted to accuse of infringing the Asserted Patent in this Action. A copy

       of the Complaint in case numbers 6:20-cv-00475-ADA, 6:20-cv-00477-ADA, 6:20-cv-

       00478-ADA, 6:20-cv-00479-ADA is attached as Exhibit 3. In referring to any device,

       product, or other thing as an “Accused Product,” Defendants in no way communicate their

       agreement that it infringes the Asserted Patent.

2.     “Action” shall refer to the above-captioned proceeding in the United States District Court

       for the Western District of Texas, with case numbers 6:20-cv-00475-ADA, 6:20-cv-00477-

       ADA, 6:20-cv-00478-ADA, 6:20-cv-00479-ADA.

3.     “Asserted Claim” shall refer to each claim of the Asserted Patent that Plaintiff contends

       Defendants infringe.

4.     “Asserted Patent” shall refer to U.S. Patent Nos. 7,126,921; 7,453,888; 8,402,129;

       8,913,489 and any patent applications related thereto.

5.     “Communication” shall mean, without limitation, any written, oral, or other transmission

       of information, including but not limited to emails.

6.     “Complaint” shall refer to the Complaint (including exhibits) that Plaintiff filed on June 2,

       2020 as docket number 1 in this Action, the Amended Complaint filed on October 19,

       2020, and any other amended complaints thereafter.



                                                 2
      Case 6:20-cv-00478-ADA Document 103 Filed 05/27/21 Page 34 of 103




7.    “Concerning,” “refer(s) to,” “related to,” “reflecting,” and “relating to” shall mean directly

      or indirectly relating to, referring to, mentioning, reflecting, pertaining to, evidencing,

      illustrating, involving, describing, discussing, commenting on, embodying, responding to,

      supporting, contradicting, or constituting (in whole or in part), as the context makes

      appropriate.

8.    “Defendants” or “Defendant” shall refer to Dell Technologies Inc., Dell Inc., and EMC

      Corporation, and any and all of their then-current or prior subsidiaries, parents, affiliates,

      divisions, successors, predecessors, agents, employees, representatives, directors, officers,

      trustees, and attorneys, or any other person or entity acting in whole or in part in concert

      with any of the foregoing, directly or indirectly.

9.    “Document” shall include, without limitation, all documents, electronically stored

      information, and tangible things within the scope of the Federal Rules of Civil Procedure,

      including Rule 34. Federal Rules of Civil Procedure 34 permits discovery of: “(A)

      documents or electronically stored information—including writings, drawings, graphs,

      charts, photographs, sound recordings, images, and other data or data compilations—stored

      in any medium from which information can be obtained either directly or, if necessary,

      after translation by the responding party into a reasonably usable form; or (B) any

      designated tangible things.”

10.   “Earliest Priority Date” shall refer to: Mar. 20, 2002 for U.S. Pat. No. 7,126,921; August

      27, 2002 for U.S. Pat. No. 7,453,888; March 21, 2001 for U.S. Pat. No. 8,402,129; August

      4, 2010 for U.S. Pat. No. 8,913,489.

11.   “Employee” shall refer to any officer, director, partner, employee, representative, or agent.




                                                3
      Case 6:20-cv-00478-ADA Document 103 Filed 05/27/21 Page 35 of 103




12.   “Licensee(s)” shall refer to any entity having a license, assignment, covenant not to sue, or

      other understanding, written, oral or implied, that the entity has any rights to the Asserted

      Patent, any Related Patents, or any Related Applications, may practice one or more claims

      of the Asserted Patent and/or that Plaintiff will not file suit or otherwise enforce against

      that entity one or more claims of the Asserted Patent or any Related Patent or Related

      Application.

13.   “Named Inventor” shall refer to any individual who is listed as an inventor on the Asserted

      Patent or any Related Patent or Related Application thereof.

14.   “Person” shall refer to any natural person, firm, association, partnership, government

      agency, corporation, proprietorship, or other entity and its officers, directors, partners,

      employee, representatives, and agents.

15.   The terms “Plaintiff,” and/or “WSOU” shall refer to the responding Plaintiff WSOU

      Investments, LLC d/b/a Brazos Licensing and Development, and any and all of its then-

      current or prior subsidiaries, parents, affiliates, divisions, successors, predecessors, agents,

      employees, representatives, directors, officers, trustees, and attorneys, or any other person

      or entity acting in whole or in part in concert with any of the foregoing, directly or

      indirectly.

16.   “Prior Art” encompasses, without limitation, the subject matter described in each and every

      subdivision of 35 U.S.C. §§ 102 and 103, and includes, but is not limited to, memoranda,

      notes, manuals, interviews, testing data, disclosures, prototypes, correspondence,

      drawings, papers, articles, patents, printed publications, public uses, demonstrations, offers

      for sale or license, and sales.




                                                 4
      Case 6:20-cv-00478-ADA Document 103 Filed 05/27/21 Page 36 of 103




17.   “Product(s)” means a machine, manufacture, apparatus, device, instrument, mechanism,

      appliance, software, service, process, or an assemblage of components/parts (either

      individually or collectively) that are designed to function together electronically,

      mechanically, or otherwise, including any offered for sale or under development.

18.   “Related Application(s)” means any and all applications related to the Asserted Patent,

      including any provisional or non-provisional applications, continuations, continuations- in-

      part, divisions, interferences, reexaminations, re-issues, parents, foreign counterpart

      applications, and any other applications disclosing, describing or claiming any invention

      disclosed, described or claimed in the Asserted Patent, or claiming the benefit of the filing

      date of any application whose benefit is claimed in the Asserted Patent, whether or not

      abandoned and whether or not issued.

19.   “Related Patent(s)” means any and all U.S. or foreign patents based upon or related to any

      Related Application(s) or Asserted Patent, including any patents or applications that may

      have been opposed, reexamined, re-issued or subjected to any validity or nullity

      proceeding.

20.   “Third Party” shall refer to any person other than Plaintiff or Defendants.

21.   “You,” “Your,” “Yours” shall refer to Elaine Drager (Head of IP and Asset Strategy, Nokia

      of America Corporation), and any and all of its then-current or prior subsidiaries, parents,

      affiliates, divisions, successors, predecessors, agents, employees, representatives,

      directors, officers, trustees, and attorneys, or any other person or entity acting in whole or

      in part in concert with any of the foregoing, directly or indirectly.

22.   Any pronouns shall be construed to refer to the masculine, feminine, or neutral gender, in

      singular or plural, as in each case is most appropriate.




                                                5
       Case 6:20-cv-00478-ADA Document 103 Filed 05/27/21 Page 37 of 103




23.    The singular form of any word shall be construed to also include the plural, and vice-versa.

24.    The word “each” shall be construed to mean “each and every.”

25.    The words “and” and “or” shall be construed conjunctively or disjunctively, whichever

       makes the request more inclusive.

26.    The words “any” and “all” shall be construed to mean “any and all.”

                                          INSTRUCTIONS

1.     This request seeks disclosure to the full extent of the Federal Rules of Civil Procedure and

       shall be interpreted as inclusive rather than exclusive.

2.     It is Your duty in responding to this request to designate one or more officers, directors,

       managing agents, or other Persons who are the most knowledgeable with respect to the

       topics identified below.

                                      DEPOSITION TOPICS

         1.    The alleged invention(s) claimed in each Asserted Claim, and the alleged benefits,

 advantages, disadvantages or limitations of those alleged invention(s) as compared to the state

 of the art at the time of filing, and the factual bases thereof.

         2.     The inventorship of each Asserted Claim, including identification of any

 individuals other than the Named Inventors who aided or participated in the conception,

 reduction to practice, or diligence toward reduction to practice of the subject matter of the

 Asserted Claims.

         3.     The role of each Named Inventor, as well as any individual identified pursuant

 to Topic No. 2, in the alleged invention of each Asserted Claim, including conception, diligence

 and reduction to practice, and including the subject matter to which each Person contributed,

 and the dates and circumstances in which each Named Inventor, as well as any individual

 identified pursuant to Topic No. 2, made such contributions.


                                                   6
         Case 6:20-cv-00478-ADA Document 103 Filed 05/27/21 Page 38 of 103




          4.    The conception, reduction to practice, and diligence toward the reduction to

practice of each Asserted Claim, and any corroboration thereof.

          5.    The dates and circumstances concerning any first disclosure, demonstration, sale

or offer for sale of any prototype or commercial embodiment of any of the inventions claimed

in the Asserted Claims, and the identification and subject matter of any documents relating to

or referring to each such activity.

          6.    The past and current ownership of the Asserted Patent, including its chain of

title.

          7.    The preparation and prosecution of the applications relating to the Asserted

Patent, any Related Patents, Related Applications, and patents and applications incorporated by

reference into the Asserted Patent, and any certificates of correction.

          8.    The state of the art at the time of filing for the Asserted Patent, and Your

knowledge thereof.

          9.    Any facts, studies, investigations, information, documents (including Prior Art),

and analyses You identified, received, or knew at any time relating to the alleged validity,

enforceability, infringement, valuation, or priority dates of the Asserted Patent, Related Patents,

Related Applications, or patents and applications incorporated by reference into the Asserted

Patent, including any Communications with third parties relating to the foregoing.

          10.   Any facts, studies, investigations, information, documents, and analyses

regarding the structure, functions, development of, or operation of, or that constitute

embodiments of, any alleged invention disclosed or claimed in the Asserted Patent, regardless

of whether such embodiment was commercialized, and regardless of whether or not it worked

properly.




                                                 7
     Case 6:20-cv-00478-ADA Document 103 Filed 05/27/21 Page 39 of 103




       11.     Any attempts to sell or otherwise transfer financial interests in the Asserted

Patent, any portfolio of patents containing the Asserted Patent, or any patents related to the

subject matter of the Asserted Claims.

       12.     The timing and circumstances related to Your first knowledge or awareness of

any alleged infringement of the Asserted Patent by each of the Defendants.

       13.     Any decision to pursue or not to pursue any claim of infringement of any of the

claims of the Asserted Patent against any Defendant.

       14.     Any efforts by You, any predecessor-in-interest of the Asserted Patent, or

any other Person to enforce or license the Asserted Patent, or any portfolio of patents

containing the Asserted Patent, or any patents related to the subject matter of the Asserted

Claims.

       15.     Your policies and practices concerning patent agreements (including licensing),

including:

              a.     any written licensing policies or best practices;

              b.     any most favored Licensee;

              c.     the economic and technical factors considered by You in drafting and

                     entering into any license, royalty, standstill, partnership, joint venture,

                     vendor, or settlement agreements;

              d.     any standard or preferred terms for license, royalty, standstill or settlement

                     agreements;

              e.     the process by which You determine the nature, scope and terms of license

                     agreements in which You are a licensor; and

              f.     any circumstance in which You deviated from such policies.



                                               8
       Case 6:20-cv-00478-ADA Document 103 Filed 05/27/21 Page 40 of 103




        16.      Your knowledge of, and participation in, any Communications between

Plaintiff and Defendants prior to the filing of the Action.

        17.      Any Communications related to Plaintiff, including communications related to

licensing of any patents related the subject matter of the Asserted Claims (including the Asserted

Patent, Related Patents, and Related Applications) and any compensation, license rates,

royalties related thereto, agreements with Plaintiff, Defendants, the Action, the decision to file

the Action, requests or offers to provide assistance, witnesses and/or documents for use in the

Lawsuit, and any discussion about standing of Plaintiff to bring the Action.

        18.      Your relationship with all potential Licensees, including all agreements,

assurances, covenants not to sue, and understandings not to assert patents against such potential

Licensees, including but not limited to Communications and agreements relating to the Asserted

Patent, Related Patents or Related Applications, and the circumstances relating to such activity.

        19.      Your relationship with any entity associated with Stuart A. Shanus, Marc Wade,

and/or Craig Etchegoyen, including without limitation Wade and Company, Orange Holdings,

WSOU, and/or Uniloc USA, Inc., 1 including any patent license agreements with any such entity

that relate to patents or patent applications that claim subject matter related to the subject matter

of the Asserted Claims.

        20.      Any Communication You engaged in regarding each Defendant and its

respective Products or services, and any analysis You performed of each Defendant and its

respective Products and services related to the Asserted Patent, Related Patents or Related

Applications.



 1
     Stuart A. Shanus and Craig Etchegoyen are the Chairman and President of WSOU. Mark
     Wade, Wade and Company, Orange Holdings, and/or Uniloc USA, Inc. are all related
     persons or entities of WSOU.


                                                   9
       Case 6:20-cv-00478-ADA Document 103 Filed 05/27/21 Page 41 of 103




       21.      Any valuations of the Asserted Patent or any portfolio of patents that includes

the Asserted Patent.

       22.      Any licenses, assignments, conveyances, security interests, or other agreements

relating to the Asserted Patent, or any portfolio of patents that includes or included the Asserted

Patent, and offers and negotiations leading to and circumstances surrounding such agreement.

       23.       Any revenues and profits received by You for any Products practicing the

alleged invention of the Asserted Patent.

       24.      Revenues, costs, expenses, and profits (including gross and net profits)

generated in connection with Your ownership of, the Asserted Patent, and the methodology used

to calculate or otherwise determine revenues, costs, expenses, and/or profits.

       25.      Any licensing fees and rates paid to You, or by You, for each portfolio that

includes the Asserted Patent.

       26.      The rates paid by any Licensee to You for the use of other patents comparable

to the Asserted Patent.

       27.      Any financial interests that You may have in the Asserted Patent, including but

not limited to royalties and the outcome of the Action.

       28.      Any facts, studies, investigations, and analyses relating to any submission of

intellectual property right declarations with respect to the Asserted Patent to any standard

maintained by an international and/or domestic trade association or standards setting organization,

including all analyses or opinions related thereto.

       29.       Any facts, studies, investigations, and analyses relating to any alleged essentiality

of the Asserted Patent to any industry standard, including any Communications with third parties

relating to the foregoing.



                                                 10
       Case 6:20-cv-00478-ADA Document 103 Filed 05/27/21 Page 42 of 103




       30.      Any investigation of the standards activity and intellectual property right

disclosures of any predecessor-in-interest to the Asserted Patent, including any investigation by

You into the intellectual property right policies, Fair Reasonable and Non-Discriminatory

(“FRAND”) obligations, or Reasonable and Non-Discriminatory (“RAND”) terms relating to

patent licensing in the technical space related to the subject matter of the Asserted Claims.

       31.      The role of You and/or any prior owner of the Asserted Patent, or any affiliates of

You, or a prior owner of the Asserted Patent, in any standards setting organization from the Earliest

Priority Date to present.

       32.      Any Communications that You, any predecessor-in-interest of the Asserted

Patent, and/or any Named Inventors had with an international and/or domestic trade association or

standards setting organizations regarding the subject matter of the Asserted Claims.

       33.      Any disclosures made by, or on behalf of You or any predecessor-in-interest of

the Asserted Patent to an international and/or domestic trade association or standards setting

organization regarding the existence and/or potential standard essentiality of the Asserted Patent,

Related Patents, or Related Applications.

       34.      Your knowledge of, and compliance with, intellectual property right policies of

an international and/or domestic trade association or standards setting organization related to the

subject matter of the Asserted Claims.

       35.      Your knowledge of, and compliance with, FRAND and/or RAND obligations,

including without limitation any policies, guidelines, or instructions, and any related analysis or

discussions.

        36.     Your collection, retention and production of documents and information relevant

 to the Action, including but not limited to:




                                                 11
      Case 6:20-cv-00478-ADA Document 103 Filed 05/27/21 Page 43 of 103




               a.     Your production of documents and information to Defendants, either

                      directly or indirectly through Plaintiff;

               b.     Your efforts to identify, locate and gather documents for production,

                      including identification of custodians;

               c.     the storage types and physical location of relevant data;

               d.     a description of all sources containing the information which has been

                      produced by You, including custodians thereof; and

               e.     all databases and email systems containing information or documents

                      relevant to the Action and produced, referenced, created or used through the

                      present, and operation of such systems or databases, including ability to

                      search, storage, retrieving, backup, archiving, cataloguing, and the identity

                      of Persons responsible for administering those databases and/or email

                      systems.

       37.      The subject matter and content of all Documents and Communications

identified and/or produced in response to the above requests.

       38.      The authenticity of all Documents identified in response to the requests for

production.

       39.      All Documents reviewed by You in connection with the deposition on these topics.

       40.      For each of the topics set forth in this request, the identity and location of Your

employee, agent, representative, independent contractor, or other partner, affiliate, or business

associate, with the most knowledge concerning that topic.




                                                12
Case 6:20-cv-00478-ADA Document 103 Filed 05/27/21 Page 44 of 103




           EXHIBIT 3A
        Case
         Case6:20-cv-00478-ADA
               6:20-cv-00475-ADADocument
                                 Document103
                                          34 Filed
                                             Filed05/27/21
                                                   10/19/20 Page
                                                            Page45
                                                                 1 of
                                                                    of10
                                                                       103




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION

   WSOU INVESTMENTS, LLC d/b/a                       §
   BRAZOS LICENSING AND                              §
   DEVELOPMENT,                                      §              NO. 6:20-cv-475-ADA
                                                     §
             Plaintiff,                              §           JURY TRIAL DEMANDED
                                                     §
   v.                                                §
                                                     §
   DELL TECHNOLOGIES INC., DELL                      §
   INC., AND EMC CORPORATION,                        §
                                                     §
             Defendants.                             §

             FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT

        Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development (“Brazos” or

“Plaintiff”), by and through its attorneys, files this First Amended Complaint (“Amended

Complaint” or “Complaint”) for Patent Infringement against Dell Technologies Inc., Dell Inc., and

EMC Corporation (collectively, “Defendants”) and alleges:

                                        NATURE OF THE ACTION
        1.       This is a civil action for patent infringement arising under the Patent Laws of the

United States, 35 U.S.C. §§ 1, et seq., including §§ 271, 281, 284, and 285.

                                               THE PARTIES
        2.       Brazos is a limited liability corporation organized and existing under the laws of

Delaware, with its principal place of business at 605 Austin Avenue, Suite 6, Waco, Texas 76701.

        3.       On information and belief, defendant Dell Technologies Inc. is a Delaware

corporation with a principal place of business at One Dell Way, Round Rock, Texas 78682.




                                                      1
       Case
        Case6:20-cv-00478-ADA
              6:20-cv-00475-ADADocument
                                Document103
                                         34 Filed
                                            Filed05/27/21
                                                  10/19/20 Page
                                                           Page46
                                                                2 of
                                                                   of10
                                                                      103




       4.      On information and belief, defendant Dell Inc. is a Delaware corporation with a

principal place of business at One Dell Way, Round Rock, Texas 78682. Dell Inc. is wholly owned

by its corporate parent, Dell Technologies Inc.

       5.      On information and belief, defendant EMC Corporation is a Massachusetts

corporation with a principal place of business at One Dell Way, Round Rock, Texas 78682. EMC

Corporation is wholly owned by its corporate parent, Dell Technologies Inc.

                                 JURISDICTION AND VENUE
       6.      This is an action for patent infringement which arises under the Patent Laws of the

United States, in particular, 35 U.S.C. §§ 271, 281, 284, and 285.

       7.      This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§§ 1331 and 1338(a).

       8.      This Court has specific and general personal jurisdiction over each defendant

pursuant to due process and/or the Texas Long Arm Statute, because each defendant has committed

acts giving rise to this action within Texas and within this judicial district. The Court’s exercise of

jurisdiction over each defendant would not offend traditional notions of fair play and substantial

justice because each defendant has established minimum contacts with the forum. For example,

on information and belief, each defendant has committed acts of infringement in this judicial

district, by among other things, selling and offering for sale products that infringe the asserted

patent, directly or through intermediaries, as alleged herein.

       9.      Venue in the Western District of Texas is proper pursuant to 28 U.S.C. §§1391

and/or 1400(b). Each defendant has established places of business in the Western District of Texas.

Each defendant is registered to do business in Texas. Upon information and belief, each defendant

has transacted business in this District and has committed acts of infringement in this District.




                                                      2
       Case
        Case6:20-cv-00478-ADA
              6:20-cv-00475-ADADocument
                                Document103
                                         34 Filed
                                            Filed05/27/21
                                                  10/19/20 Page
                                                           Page47
                                                                3 of
                                                                   of10
                                                                      103




                             COUNT ONE - INFRINGEMENT OF
                                U.S. PATENT NO. 7,453,888

       10.     Brazos re-alleges and incorporates by reference the preceding paragraphs of this

Complaint.

       11.     On November 18, 2008, the United States Patent and Trademark Office duly and

legally issued U.S. Patent No. 7,453,888 (“the ‘888 Patent”), entitled “Stackable Virtual Local

Area Network Provisioning in Bridged Networks.” A true and correct copy of the ‘888 Patent is

attached as Exhibit A to this Complaint.

       12.     Brazos is the owner of all rights, title, and interest in and to the ‘888 Patent,

including the right to assert all causes of action arising under the ‘888 Patent and the right to any

remedies for the infringement of the ‘888 Patent.

       13.     Defendants make, use, sell, offer for sale, import, and/or distribute in the United

States, including within this judicial district, products such as, but not limited to, networking

switches, including but not limited to, Force 10 MXL switches (collectively, the “Accused

Products”).

       14.     The Accused Products may be deployed in environments with Virtual Local Area

Network (VLAN) applications and virtualization hosts and can provide VLAN double tagging,

frame extensions for VLAN tagging, and native VLAN features, among other features. Force 10

MXL switches, for example, may enhance bandwidth and performance, as well as provide




                                                     3
      Case
       Case6:20-cv-00478-ADA
             6:20-cv-00475-ADADocument
                               Document103
                                        34 Filed
                                           Filed05/27/21
                                                 10/19/20 Page
                                                          Page48
                                                               4 of
                                                                  of10
                                                                     103




flexibility to satisfy changing demands of data centers embracing virtualization, network

convergence, and other I/O-intensive applications or workloads.




https://i.dell.com/sites/csdocuments/Shared-Content_data-
Sheets_Documents/en/SS804_Dell_Force10_MXL.pdf

       15.    The Accused Products may configure a trunk port so that a numbered tag is inserted

in each ethernet frame to keep the traffic of different VLANs from mixing. Accused Products

running Per-VLAN Spanning Tree (PVST) configure their trunk ports appropriately.




http://bladesmadesimple.com/wp-
content/uploads/2017/05/Deploying_the_Dell_Force10_MXL_on_a_Cisco_Nexus_Network_v1
_1.pdf




                                                  4
     Case
      Case6:20-cv-00478-ADA
            6:20-cv-00475-ADADocument
                              Document103
                                       34 Filed
                                          Filed05/27/21
                                                10/19/20 Page
                                                         Page49
                                                              5 of
                                                                 of10
                                                                    103




http://bladesmadesimple.com/wp-
content/uploads/2017/05/Deploying_the_Dell_Force10_MXL_on_a_Cisco_Nexus_Network_v1
_1.pdf




                                           5
       Case
        Case6:20-cv-00478-ADA
              6:20-cv-00475-ADADocument
                                Document103
                                         34 Filed
                                            Filed05/27/21
                                                  10/19/20 Page
                                                           Page50
                                                                6 of
                                                                   of10
                                                                      103




        16.     Trunk ports in the accused products can participate in multiple VLANs over an

ethernet interface carrying multiple tagged VLANs and/or a single untagged VLAN.




http://bladesmadesimple.com/wp-
content/uploads/2017/05/Deploying_the_Dell_Force10_MXL_on_a_Cisco_Nexus_Network_v1
_1.pdf
        17.     The Accused Products may configure all the trunk ports participating in VLANs

when the port is in a standby state. The configured trunk port may be enabled to begin forwarding

traffic as soon as its link is active.




http://bladesmadesimple.com/wp-
content/uploads/2017/05/Deploying_the_Dell_Force10_MXL_on_a_Cisco_Nexus_Network_v1
_1.pdf
        18.     In view of preceding paragraphs, each and every element of at least claim 1 of the

‘888 Patent is found in the Accused Products. And upon information and belief, each and every

element of at least claim 1 of the ’888 Patent is performed or practiced by Defendants at least

through Defendants’ own use and configuration of its own Accused Products, and/or through



                                                   6
       Case
        Case6:20-cv-00478-ADA
              6:20-cv-00475-ADADocument
                                Document103
                                         34 Filed
                                            Filed05/27/21
                                                  10/19/20 Page
                                                           Page51
                                                                7 of
                                                                   of10
                                                                      103




Defendants’ own testing and configuration of its own Accused Products, and/or through

Defendants’ providing services for its Accused Products, including but not limited to providing

installation, deployment, support, and configuration of its Accused Products.

        19.     Defendants continue to directly infringe at least one claim of the ‘888 Patent,

literally or under the doctrine of equivalents, by making, using, selling, offering for sale, importing,

and/or distributing the Accused Products in the United States, including within this judicial district,

without the authority of Brazos.

        20.     In May 2020, Plaintiff filed a suit against Defendants asserting infringement of

the same patent and by the same accused products that are asserted in this case. Plaintiff

dismissed the prior suit before filing this suit. As a result of the prior suit, Defendants had notice

and actual or constructive knowledge of their infringement of the patent-in-suit since at least May

2020, before the filing of this case. Further, Defendants had knowledge of their infringement of

the patent-in-suit before the filing of this Amended Complaint.1


1
  Dell filed a motion to dismiss that is mooted by this amended complaint. Dell’s motion cites a
WDTX case (which relies authority from the District of Delaware) for the proposition that
knowledge of a plaintiff’s patent after the lawsuit was filed is insufficient to plead the requisite
knowledge for indirect infringement. See Aguirre v. Powerchute Sports, LLC, No. SA-10-CV-
0702 XR, 2011 WL 2471299, at *3 (W.D. Tex. June 17, 2011) (citing Xpoint Techs. v. Microsoft
Corp., 730 F.Supp.2d 349 (D. Del. 2010)). Several Delaware courts have since rejected this rule
because there is no statutory basis to support it and because there is no purpose served by the
formality of requiring the plaintiff to file an amended complaint in order to be allowed to assert
knowledge of the patents during the period following the filing of the original complaint. See
Walker Digital, LLC v. Facebook, Inc., 852 F. Supp. 2d 559, 566 (D. Del. 2012) (“The court
acknowledges that this result is inconsistent with its prior decisions in Xpoint Techs. v. Microsoft
Corp., 730 F.Supp.2d 349 (D.Del.2010), and EON Corp. IP Holdings LLC v. FLO TV Inc., 802
F.Supp.2d 527 (D. Del. 2011). Given the ease of amendment, the limitation of damages to post-
knowledge conduct, and in the interests of judicial economy, the court finds that the better
reasoning is to allow a complaint that satisfies Rule 8 to proceed to discovery rather than
dismissing it for lack of pre-filing knowledge when, by the time the motion to dismiss has been
filed, defendant in fact has the requisite knowledge as pled by plaintiff.”); see also IOENGINE,
LLC v. PayPal Holdings, Inc., CV 18-452-WCB, 2019 WL 330515, at *4 (D. Del. Jan. 25, 2019)
(“The Court sees no purpose that would be served by the formality of requiring IOENGINE to file


                                                      7
       Case
        Case6:20-cv-00478-ADA
              6:20-cv-00475-ADADocument
                                Document103
                                         34 Filed
                                            Filed05/27/21
                                                  10/19/20 Page
                                                           Page52
                                                                8 of
                                                                   of10
                                                                      103




       21.     Since at least May 2020, through its actions, Defendants have actively induced

product makers, distributors, retailers, and/or end users of the Accused Products to infringe the

‘888 Patent throughout the United States, including within this judicial district, by, among other

things, advertising and promoting the use of the Accused Products in various websites, including

providing and disseminating product descriptions, operating manuals, and other instructions on

how to implement and configure the Accused Products. Examples of such advertising, promoting,

and/or instructing include the documents at:

   •   http://bladesmadesimple.com/wp-
       content/uploads/2017/05/Deploying_the_Dell_Force10_MXL_on_a_Cisco_Nexus_Net
       work_v1_1.pdf
   •   https://i.dell.com/sites/csdocuments/Shared-Content_data-
       Sheets_Documents/en/SS804_Dell_Force10_MXL.pdf

       22.     Since at least May 2020, through its actions, Defendants have contributed to the

infringement of the ‘888 Patent by having others sell, offer for sale, or use the Accused Products

throughout the United States, including within this judicial district, with knowledge that the

Accused Products infringe the ‘888 Patent. The Accused Products are especially made or adapted

for infringing the ‘888 Patent and have no substantial non-infringing use. For example, in view of

the preceding paragraphs, the Accused Products contain functionality which is material to at least

one claim of the ‘888 Patent.

                                           JURY DEMAND
       Brazos hereby demands a jury on all issues so triable.



an amended complaint in order to be allowed to assert knowledge of the patents during the period
following the filing of the original complaint.”).




                                                   8
       Case
        Case6:20-cv-00478-ADA
              6:20-cv-00475-ADADocument
                                Document103
                                         34 Filed
                                            Filed05/27/21
                                                  10/19/20 Page
                                                           Page53
                                                                9 of
                                                                   of10
                                                                      103




                                    REQUEST FOR RELIEF

       WHEREFORE, Brazos respectfully requests that the Court:

       (A)     Enter judgment that Defendants infringe one or more claims of the ‘888 Patent

literally and/or under the doctrine of equivalents;

       (B)     Enter judgment that Defendants have induced infringement and continue to induce

infringement of one or more claims of the ‘888 Patent;

       (C)     Enter judgment that Defendants have contributed to and continue to contribute to

the infringement of one or more claims of the ‘888 Patent;

       (D)     Award Brazos damages, to be paid by Defendants in an amount adequate to

compensate Brazos for such damages, together with pre-judgment and post-judgment interest for

the infringement by Defendants of the ‘888 Patent through the date such judgment is entered in

accordance with 35 U.S.C. § 284, and increase such award by up to three times the amount found

or assessed in accordance with 35 U.S.C. § 284;

       (E)     Declare this case exceptional pursuant to 35 U.S.C. § 285; and

       (F)     Award Brazos its costs, disbursements, attorneys’ fees, and such further and

additional relief as is deemed appropriate by this Court.




                                                      9
      Case
       Case6:20-cv-00478-ADA
            6:20-cv-00475-ADA Document
                               Document103
                                        34 Filed 10/19/20
                                                 05/27/21 Page 10
                                                               54 of 10
                                                                     103




Dated: October 19, 2020              Respectfully submitted,

                                    /s/ James L. Etheridge
                                    James L. Etheridge
                                    Texas State Bar No. 24059147
                                    Ryan S. Loveless
                                    Texas State Bar No. 24036997
                                    Travis L. Richins
                                    Texas State Bar No. 24061296
                                    ETHERIDGE LAW GROUP, PLLC
                                    2600 E. Southlake Blvd., Suite 120 / 324
                                    Southlake, Texas 76092
                                    Telephone: (817) 470-7249
                                    Facsimile: (817) 887-5950
                                    Jim@EtheridgeLaw.com
                                    Ryan@EtheridgeLaw.com
                                    Travis@EtheridgeLaw.com

                                    Mark D. Siegmund
                                    State Bar No. 24117055
                                    mark@waltfairpllc.com
                                    Law Firm of Walt, Fair PLLC.
                                    1508 North Valley Mills Drive
                                    Waco, Texas 76710
                                    Telephone: (254) 772-6400
                                    Facsimile: (254) 772-6432


                                    COUNSEL FOR PLAINTIFF




                                          10
Case 6:20-cv-00478-ADA Document 103 Filed 05/27/21 Page 55 of 103




           EXHIBIT 3B
        Case
         Case6:20-cv-00478-ADA
               6:20-cv-00477-ADADocument
                                 Document103
                                          33 Filed
                                             Filed05/27/21
                                                   10/19/20 Page
                                                            Page56
                                                                 1 of
                                                                    of13
                                                                       103




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION

   WSOU INVESTMENTS, LLC d/b/a                       §
   BRAZOS LICENSING AND                              §
   DEVELOPMENT,                                      §              NO. 6:20-cv-477-ADA
                                                     §
             Plaintiff,                              §           JURY TRIAL DEMANDED
                                                     §
   v.                                                §
                                                     §
   DELL TECHNOLOGIES INC., DELL                      §
   INC., AND EMC CORPORATION,                        §
                                                     §
             Defendants.                             §

             FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT

        Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development (“Brazos” or

“Plaintiff”), by and through its attorneys, files this First Amended Complaint (“Amended

Complaint” or “Complaint”) for Patent Infringement against Dell Technologies Inc., Dell Inc., and

EMC Corporation (collectively, “Defendants”) and alleges:

                                        NATURE OF THE ACTION
        1.       This is a civil action for patent infringement arising under the Patent Laws of the

United States, 35 U.S.C. §§ 1, et seq., including §§ 271, 281, 284, and 285.

                                               THE PARTIES
        2.       Brazos is a limited liability corporation organized and existing under the laws of

Delaware, with its principal place of business at 605 Austin Avenue, Suite 6, Waco, Texas 76701.

        3.       On information and belief, defendant Dell Technologies Inc. is a Delaware

corporation with a principal place of business at One Dell Way, Round Rock, Texas 78682.




                                                      1
       Case
        Case6:20-cv-00478-ADA
              6:20-cv-00477-ADADocument
                                Document103
                                         33 Filed
                                            Filed05/27/21
                                                  10/19/20 Page
                                                           Page57
                                                                2 of
                                                                   of13
                                                                      103




       4.      On information and belief, defendant Dell Inc. is a Delaware corporation with a

principal place of business at One Dell Way, Round Rock, Texas 78682. Dell Inc. is wholly owned

by its corporate parent, Dell Technologies Inc.

       5.      On information and belief, defendant EMC Corporation is a Massachusetts

corporation with a principal place of business at One Dell Way, Round Rock, Texas 78682. EMC

Corporation is wholly owned by its corporate parent, Dell Technologies Inc.

                                 JURISDICTION AND VENUE
       6.      This is an action for patent infringement which arises under the Patent Laws of the

United States, in particular, 35 U.S.C. §§ 271, 281, 284, and 285.

       7.      This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§§ 1331 and 1338(a).

       8.      This Court has specific and general personal jurisdiction over each defendant

pursuant to due process and/or the Texas Long Arm Statute, because each defendant has committed

acts giving rise to this action within Texas and within this judicial district. The Court’s exercise of

jurisdiction over each defendant would not offend traditional notions of fair play and substantial

justice because each defendant has established minimum contacts with the forum. For example,

on information and belief, each defendant has committed acts of infringement in this judicial

district, by among other things, selling and offering for sale products that infringe the asserted

patent, directly or through intermediaries, as alleged herein.

       9.      Venue in the Western District of Texas is proper pursuant to 28 U.S.C. §§1391

and/or 1400(b). Each defendant has established places of business in the Western District of Texas.

Each defendant is registered to do business in Texas. Upon information and belief, each defendant

has transacted business in this District and has committed acts of infringement in this District.




                                                      2
       Case
        Case6:20-cv-00478-ADA
              6:20-cv-00477-ADADocument
                                Document103
                                         33 Filed
                                            Filed05/27/21
                                                  10/19/20 Page
                                                           Page58
                                                                3 of
                                                                   of13
                                                                      103




                             COUNT ONE - INFRINGEMENT OF
                                U.S. PATENT NO. 8,913,489

       10.     Brazos re-alleges and incorporates by reference the preceding paragraphs of this

Complaint.

       11.     On December 16, 2014, the United States Patent and Trademark Office duly and

legally issued U.S. Patent No. 8,913,489 (“the ‘489 Patent”), entitled “System and Method for

Virtual Fabric Link Failure Recovery.” A true and correct copy of the ‘489 Patent is attached as

Exhibit A to this Complaint.

       12.     Brazos is the owner of all rights, title, and interest in and to the ‘489 Patent,

including the right to assert all causes of action arising under the ‘489 Patent and the right to any

remedies for the infringement of the ‘489 Patent.

       13.     Defendants make, use, sell, offer for sale, import, and/or distribute in the United

States, including within this judicial district, products such as, but not limited to, networking




                                                     3
      Case
       Case6:20-cv-00478-ADA
             6:20-cv-00477-ADADocument
                               Document103
                                        33 Filed
                                           Filed05/27/21
                                                 10/19/20 Page
                                                          Page59
                                                               4 of
                                                                  of13
                                                                     103




switches with Virtual Link Trunking (VLT), including but not limited to, C9000 series switches

(collectively, the “Accused Products”).

       14.    The Accused Products provide multi-rate, modular switching platforms, which can

be used for campus, mid-market, and large-enterprise networks and support Layer 2 multipath

using VLT.




                                              …




https://www.dell.com/en-us/work/shop/povw/networking-c9000-series
       15.    The Accused Products operate based on Dell Networking OS (DNOS), which

incorporates features from Force10 Networks’s Force10 Operating System (FTOS), including

VLT. VLT allows two physical switches to be represented as a single logical switch, which can be

regarded as a part of a multi-chassis link aggregation group (MC-LAG). With physical links as a




                                                  4
      Case
       Case6:20-cv-00478-ADA
             6:20-cv-00477-ADADocument
                               Document103
                                        33 Filed
                                           Filed05/27/21
                                                 10/19/20 Page
                                                          Page60
                                                               5 of
                                                                  of13
                                                                     103




port-channel, connecting two individual switches configured with VLT would logically group it

as a single entity only for the access switches which connect to the VLT domain.




https://topics-cdn.dell.com/pdf/networking-c9000-series_users-guide_en-us.pdf
       16.     For example, a VLT topology may include two switches, including an Accused

Product, in a VLT Domain that communicates with servers by forming a multi-chassis link

aggregation group over port interfaces of the switches.




                                                   5
      Case
       Case6:20-cv-00478-ADA
             6:20-cv-00477-ADADocument
                               Document103
                                        33 Filed
                                           Filed05/27/21
                                                 10/19/20 Page
                                                          Page61
                                                               6 of
                                                                  of13
                                                                     103




https://downloads.dell.com/solutions/networking-solution-
resources/Virtual%20Link%20Trunking-Reference%20Architecture%202%200_External.pdf

       17.    Further, as shown in the example above, switches in the VLT Domain may be

considered VTI peer devices and connected using a VLTi interconnect port-channel, which acts a

virtual fiber link. The VLT interconnect (VLTi) carries MAC, ARP Tables, and IGMP State

information between the VLT peer switches in a VLT topology.




                     …




                     …




                                                 6
      Case
       Case6:20-cv-00478-ADA
             6:20-cv-00477-ADADocument
                               Document103
                                        33 Filed
                                           Filed05/27/21
                                                 10/19/20 Page
                                                          Page62
                                                               7 of
                                                                  of13
                                                                     103




https://topics-cdn.dell.com/pdf/networking-c9000-series_users-guide_en-us.pdf




https://downloads.dell.com/solutions/networking-solution-
resources/Virtual%20Link%20Trunking-Reference%20Architecture%202%200_External.pdf

       18.      The Accused Products can determine a connection failure of the VLTi

interconnect.




https://downloads.dell.com/solutions/networking-solution-
resources/Virtual%20Link%20Trunking-Reference%20Architecture%202%200_External.pdf




                                                  7
      Case
       Case6:20-cv-00478-ADA
             6:20-cv-00477-ADADocument
                               Document103
                                        33 Filed
                                           Filed05/27/21
                                                 10/19/20 Page
                                                          Page63
                                                               8 of
                                                                  of13
                                                                     103




              …



              …




https://topics-cdn.dell.com/pdf/networking-c9000-series_users-guide_en-us.pdf
       19.    When the MC-LAG is disrupted (e.g., after the Accused Products determines VLTi

and back uplink failure between VLT peer switches), the MC-LAG can be reconfigured into two

link aggregates associated with each VLT peer switch to take the primary role and continue to

communicate traffic over link aggregates to the end node. In the Accused Products, the VLT

backup link can be configurable. If a VLT backup link is not enabled, then during VLTi failure,

both VLT peer switches may take primary roles to form link aggregates.




              …




https://downloads.dell.com/solutions/networking-solution-
resources/Virtual%20Link%20Trunking-Reference%20Architecture%202%200_External.pdf




                                                 8
       Case
        Case6:20-cv-00478-ADA
              6:20-cv-00477-ADADocument
                                Document103
                                         33 Filed
                                            Filed05/27/21
                                                  10/19/20 Page
                                                           Page64
                                                                9 of
                                                                   of13
                                                                      103




https://topics-cdn.dell.com/pdf/networking-c9000-series_users-guide_en-us.pdf
       20.     In the event of VLTi failure causing disruption of the MC-LAG, the spanning tree

protocol (STP) may be initiated in the first set of port interfaces to avoid a traffic loop.




https://www.dell.com/community/s/vjauj58549/attachments/vjauj58549/Network/35449/1/Route
d%20VLT%20v1.2.pdf

       21.     In view of preceding paragraphs, each and every element of at least claim 8 of the

‘489 Patent is found in the Accused Products. And upon information and belief, each and every

element of at least claim 8 of the ’489 Patent is performed or practiced by Defendants at least

through Defendants’ own use and configuration of its own Accused Products, and/or through

Defendants’ own testing and configuration of its own Accused Products, and/or through




                                                      9
       Case
        Case6:20-cv-00478-ADA
             6:20-cv-00477-ADA Document
                                Document103
                                         33 Filed 10/19/20
                                                  05/27/21 Page 10
                                                                65 of 13
                                                                      103




Defendants’ providing services for its Accused Products, including but not limited to providing

installation, deployment, support, and configuration of its Accused Products.

       22.     Defendants continue to directly infringe at least one claim of the ‘489 Patent,

literally or under the doctrine of equivalents, by making, using, selling, offering for sale,

importing, and/or distributing the Accused Products in the United States, including within this

judicial district, without the authority of Brazos.

       23.     In May 2020, Plaintiff filed a suit against Defendants asserting infringement of

the same patent and by the same accused products that are asserted in this case. Plaintiff

dismissed the prior suit before filing this suit. As a result of the prior suit, Defendants had notice

and actual or constructive knowledge of their infringement of the patent-in-suit since at least

May 2020, before the filing of this case. Further, Defendants had knowledge of their

infringement of the patent-in-suit before the filing of this Amended Complaint.1.

       24.     Since at least May 2020, through its actions, Defendants have actively induced

product makers, distributors, retailers, and/or end users of the Accused Products to infringe the


1
  Dell filed a motion to dismiss that is mooted by this amended complaint. Dell’s motion cites a
WDTX case (which relies authority from the District of Delaware) for the proposition that
knowledge of a plaintiff’s patent after the lawsuit was filed is insufficient to plead the requisite
knowledge for indirect infringement. See Aguirre v. Powerchute Sports, LLC, No. SA-10-CV-
0702 XR, 2011 WL 2471299, at *3 (W.D. Tex. June 17, 2011) (citing Xpoint Techs. v. Microsoft
Corp., 730 F.Supp.2d 349 (D. Del. 2010)). Several Delaware courts have since rejected this rule
because there is no statutory basis to support it and because there is no purpose served by the
formality of requiring the plaintiff to file an amended complaint in order to be allowed to assert
knowledge of the patents during the period following the filing of the original complaint. See
Walker Digital, LLC v. Facebook, Inc., 852 F. Supp. 2d 559, 566 (D. Del. 2012) (“The court
acknowledges that this result is inconsistent with its prior decisions in Xpoint Techs. v. Microsoft
Corp., 730 F.Supp.2d 349 (D.Del.2010), and EON Corp. IP Holdings LLC v. FLO TV Inc., 802
F.Supp.2d 527 (D. Del. 2011). Given the ease of amendment, the limitation of damages to post-
knowledge conduct, and in the interests of judicial economy, the court finds that the better
reasoning is to allow a complaint that satisfies Rule 8 to proceed to discovery rather than
dismissing it for lack of pre-filing knowledge when, by the time the motion to dismiss has been
filed, defendant in fact has the requisite knowledge as pled by plaintiff.”); see also IOENGINE,


                                                      10
       Case
        Case6:20-cv-00478-ADA
             6:20-cv-00477-ADA Document
                                Document103
                                         33 Filed 10/19/20
                                                  05/27/21 Page 11
                                                                66 of 13
                                                                      103




‘489 Patent throughout the United States, including within this judicial district, by, among other

things, advertising and promoting the use of the Accused Products in various websites, including

providing and disseminating product descriptions, operating manuals, and other instructions on

how to implement and configure the Accused Products. Examples of such advertising,

promoting, and/or instructing include the documents at:

   •   https://www.dell.com/en-us/work/shop/povw/networking-c9000-series

   •   https://www.dell.com/en-us/work/shop/productdetailstxn/force10-ftos

   •   https://topics-cdn.dell.com/pdf/networking-c9000-series_users-guide_en-us.pdf

   •   https://downloads.dell.com/solutions/networking-solution-
       resources/Virtual%20Link%20Trunking-
       Reference%20Architecture%202%200_External.pdf

   •   https://www.dell.com/community/s/vjauj58549/attachments/vjauj58549/Network/35449
       /1/Routed%20VLT%20v1.2.pdf

       25.     Since at least May 2020, through its actions, Defendants have contributed to the

infringement of the ‘489 Patent by having others sell, offer for sale, or use the Accused Products

throughout the United States, including within this judicial district, with knowledge that the

Accused Products infringe the ‘489 Patent. The Accused Products are especially made or adapted

for infringing the ‘489 Patent and have no substantial non-infringing use. For example, in view

of the preceding paragraphs, the Accused Products contain functionality which is material to at

least one claim of the ‘489 Patent.

                                            JURY DEMAND

LLC v. PayPal Holdings, Inc., CV 18-452-WCB, 2019 WL 330515, at *4 (D. Del. Jan. 25, 2019)
(“The Court sees no purpose that would be served by the formality of requiring IOENGINE to file
an amended complaint in order to be allowed to assert knowledge of the patents during the period
following the filing of the original complaint.”).




                                                    11
       Case
        Case6:20-cv-00478-ADA
             6:20-cv-00477-ADA Document
                                Document103
                                         33 Filed 10/19/20
                                                  05/27/21 Page 12
                                                                67 of 13
                                                                      103




       Brazos hereby demands a jury on all issues so triable.


                                    REQUEST FOR RELIEF

       WHEREFORE, Brazos respectfully requests that the Court:

       (A)     Enter judgment that Defendants infringe one or more claims of the ‘489 Patent

literally and/or under the doctrine of equivalents;

       (B)     Enter judgment that Defendants have induced infringement and continue to induce

infringement of one or more claims of the ‘489 Patent;

       (C)     Enter judgment that Defendants have contributed to and continue to contribute to

the infringement of one or more claims of the ‘489 Patent;

       (D)     Award Brazos damages, to be paid by Defendants in an amount adequate to

compensate Brazos for such damages, together with pre-judgment and post-judgment interest for

the infringement by Defendants of the ‘489 Patent through the date such judgment is entered in

accordance with 35 U.S.C. § 284, and increase such award by up to three times the amount found

or assessed in accordance with 35 U.S.C. § 284;

       (E)     Declare this case exceptional pursuant to 35 U.S.C. § 285; and

       (F)     Award Brazos its costs, disbursements, attorneys’ fees, and such further and

additional relief as is deemed appropriate by this Court.




                                                      12
      Case
       Case6:20-cv-00478-ADA
            6:20-cv-00477-ADA Document
                               Document103
                                        33 Filed 10/19/20
                                                 05/27/21 Page 13
                                                               68 of 13
                                                                     103




Dated: October 19, 2020              Respectfully submitted,

                                    /s/ James L. Etheridge
                                    James L. Etheridge
                                    Texas State Bar No. 24059147
                                    Ryan S. Loveless
                                    Texas State Bar No. 24036997
                                    Travis L. Richins
                                    Texas State Bar No. 24061296
                                    ETHERIDGE LAW GROUP, PLLC
                                    2600 E. Southlake Blvd., Suite 120 / 324
                                    Southlake, Texas 76092
                                    Telephone: (817) 470-7249
                                    Facsimile: (817) 887-5950
                                    Jim@EtheridgeLaw.com
                                    Ryan@EtheridgeLaw.com
                                    Travis@EtheridgeLaw.com

                                    Mark D. Siegmund
                                    State Bar No. 24117055
                                    mark@waltfairpllc.com
                                    Law Firm of Walt, Fair PLLC.
                                    1508 North Valley Mills Drive
                                    Waco, Texas 76710
                                    Telephone: (254) 772-6400
                                    Facsimile: (254) 772-6432


                                    COUNSEL FOR PLAINTIFF




                                          13
Case 6:20-cv-00478-ADA Document 103 Filed 05/27/21 Page 69 of 103




           EXHIBIT 3C
        Case
         Case6:20-cv-00478-ADA
               6:20-cv-00478-ADADocument
                                 Document103
                                          34 Filed
                                             Filed05/27/21
                                                   10/19/20 Page
                                                            Page70
                                                                 1 of
                                                                    of10
                                                                       103




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION

   WSOU INVESTMENTS, LLC d/b/a                       §
   BRAZOS LICENSING AND                              §
                                                     §              NO. 6:20-cv-478-ADA
   DEVELOPMENT,
                                                     §
                                                     §           JURY TRIAL DEMANDED
             Plaintiff,
                                                     §
   v.                                                §
                                                     §
   DELL TECHNOLOGIES INC., DELL                      §
   INC., AND EMC CORPORATION,                        §
                                                     §
             Defendants.                             §


             FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT

        Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development (“Brazos” or

“Plaintiff”), by and through its attorneys, files this First Amended Complaint (“Amended

Complain” or “Complaint”) for Patent Infringement against Dell Technologies Inc., Dell Inc., and

EMC Corporation (collectively, “Defendants”) and alleges:

                                      NATURE OF THE ACTION
        1.       This is a civil action for patent infringement arising under the Patent Laws of the

United States, 35 U.S.C. §§ 1, et seq., including §§ 271, 281, 284, and 285.

                                            THE PARTIES
        2.       Brazos is a limited liability corporation organized and existing under the laws of

Delaware, with its principal place of business at 605 Austin Avenue, Suite 6, Waco, Texas 76701.

        3.       On information and belief, defendant Dell Technologies Inc. is a Delaware

corporation with a principal place of business at One Dell Way, Round Rock, Texas 78682.
       Case
        Case6:20-cv-00478-ADA
              6:20-cv-00478-ADADocument
                                Document103
                                         34 Filed
                                            Filed05/27/21
                                                  10/19/20 Page
                                                           Page71
                                                                2 of
                                                                   of10
                                                                      103




       4.      On information and belief, defendant Dell Inc. is a Delaware corporation with a

principal place of business at One Dell Way, Round Rock, Texas 78682. Dell Inc. is wholly owned

by its corporate parent, Dell Technologies Inc.

       5.      On information and belief, defendant EMC Corporation is a Massachusetts

corporation with a principal place of business at One Dell Way, Round Rock, Texas 78682. EMC

Corporation is wholly owned by its corporate parent, Dell Technologies Inc.

                                 JURISDICTION AND VENUE
       6.      This is an action for patent infringement which arises under the Patent Laws of the

United States, in particular, 35 U.S.C. §§ 271, 281, 284, and 285.

       7.      This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§§ 1331 and 1338(a).

       8.      This Court has specific and general personal jurisdiction over each defendant

pursuant to due process and/or the Texas Long Arm Statute, because each defendant has committed

acts giving rise to this action within Texas and within this judicial district. The Court’s exercise of

jurisdiction over each defendant would not offend traditional notions of fair play and substantial

justice because each defendant has established minimum contacts with the forum. For example,

on information and belief, each defendant has committed acts of infringement in this judicial

district, by among other things, selling and offering for sale products that infringe the asserted

patent, directly or through intermediaries, as alleged herein.

       9.      Venue in the Western District of Texas is proper pursuant to 28 U.S.C. §§1391

and/or 1400(b). Each defendant has established places of business in the Western District of Texas.

Each defendant is registered to do business in Texas. Upon information and belief, each defendant

has transacted business in this District and has committed acts of infringement in this District.
       Case
        Case6:20-cv-00478-ADA
              6:20-cv-00478-ADADocument
                                Document103
                                         34 Filed
                                            Filed05/27/21
                                                  10/19/20 Page
                                                           Page72
                                                                3 of
                                                                   of10
                                                                      103




                             COUNT ONE - INFRINGEMENT OF
                                U.S. PATENT NO. 7,126,921

       10.     Brazos re-alleges and incorporates by reference the preceding paragraphs of this

Complaint.

       11.     On October 24, 2006, the United States Patent and Trademark Office duly and

legally issued U.S. Patent No. 7,126,921 (“the ‘921 Patent”), entitled “Packet Network Providing

Fast Distribution of Node Related Information and a Method Therefor.” A true and correct copy

of the ‘921 Patent is attached as Exhibit A to this Complaint.

       12.     Brazos is the owner of all rights, title, and interest in and to the ‘921 Patent,

including the right to assert all causes of action arising under the ‘921 Patent and the right to any

remedies for the infringement of the ‘921 Patent.

       13.     Defendants make, use, sell, offer for sale, import, and/or distribute in the United

States, including within this judicial district, products such as, but not limited to, controlled

networking devices, including but not limited to, routers controlled by Dell Network Operating

System (“DNOS”) incorporating features of Force10 Network’s Force10 Operating System

(“FTOS”), including but not limited to the Dell Networking S3048-ON, Dell Networking S4048-

ON, Dell Networking S4810-ON, Dell Networking S6000-ON, and E-Series, C-Series, N-Series,

and S- Series hardware (collectively, the “Accused Products”).

       14.     The Accused Products operate based on Dell Networking OS (DNOS), which

incorporates features from    FTOS     for packet networks having nodes and links. FTOS supports
      Case
       Case6:20-cv-00478-ADA
             6:20-cv-00478-ADADocument
                               Document103
                                        34 Filed
                                           Filed05/27/21
                                                 10/19/20 Page
                                                          Page73
                                                               4 of
                                                                  of10
                                                                     103




packet networks, which comprises multiple nodes and links. FTOS is a part of various Dell

networking devices, including E-Series, C-Series, and S- Series hardware.




https://www.networkworld.com/article/2179414/dell-takes-deeper-dive-into-networking--buys-
force10.html




                                                …




https://www.force10networks.com/CSPortal20/KnowledgeBase/DOCUMENTATION/CLIConfi
g/FTOS/All_CONFIG%20Book_8212_13-Oct-09.pdf

       15.     FTOS can be installed on Dell Open Networking (ON) Switches, including Dell
Networking S3048-ON, S4048-ON, S4810-ON, and S6000-ON.




https://www.dell.com/support/article/us/en/04/how11548/how-to-install-dell-networking-ftos-on-
dell-open-networking-on-switches?lang=en
       16.     The Accused Products implement a control plane to control the nodes and a

forwarding (data) plane responsive to the control plane. A control plane is a set of protocols that

determine how the forwarding plane should forward packets, deciding which data packets are
       Case
        Case6:20-cv-00478-ADA
              6:20-cv-00478-ADADocument
                                Document103
                                         34 Filed
                                            Filed05/27/21
                                                  10/19/20 Page
                                                           Page74
                                                                5 of
                                                                   of10
                                                                      103




allowed        to       be       forwarded         and       where         they       should        go.




https://cdn.competec.ch/documents/3/9/392428/DE_Handbuch_switch.pdf
       17.     Link State Advertisements (LSAs) help routing network devices forward data

packets. Link state information provides routing-related information to the nodes in the packet

network and is provided to the control plane for computing forward routing information.




https://www.force10networks.com/CSPortal20/KnowledgeBase/DOCUMENTATION/CLIConfi
g/FTOS/All_CONFIG%20Book_8212_13-Oct-09.pdf

       18.     When one of the routing network devices goes down, there is a potential to lose

access to parts of the network, causing potential packet loss. Therefore, the network will want to

maintain a stable topology if it is possible for data flow to continue uninterrupted. To facilitate this

in networks using the Accused Products, the computed forward routing information gets
         Case
          Case6:20-cv-00478-ADA
                6:20-cv-00478-ADADocument
                                  Document103
                                           34 Filed
                                              Filed05/27/21
                                                    10/19/20 Page
                                                             Page75
                                                                  6 of
                                                                     of10
                                                                        103




downloaded into a Forwarding Information Base (FIB) on the line cards (the data plane) of the

routing network devices.




https://www.force10networks.com/CSPortal20/KnowledgeBase/DOCUMENTATION/CLIConfi
g/FTOS/All_CONFIG%20Book_8212_13-Oct-09.pdf

         19.   The data plane provides fast propagation of link state information. For example,

type 9 link-local opaque grace-LSAs notify the helper neighbors during a restart process. The other

nodes routers continue to announce information regarding the restarting router if the network

topology is unchanged. Link state information contains the forward route information for the

nodes.




https://www.force10networks.com/CSPortal20/KnowledgeBase/DOCUMENTATION/CLIConfi
g/FTOS/All_CONFIG%20Book_8212_13-Oct-09.pdf
       Case
        Case6:20-cv-00478-ADA
              6:20-cv-00478-ADADocument
                                Document103
                                         34 Filed
                                            Filed05/27/21
                                                  10/19/20 Page
                                                           Page76
                                                                7 of
                                                                   of10
                                                                      103




       20.     Moreover, Fast Convergence allows a user to define the speeds at which link-state

information originates and accepted to speed up route information propagation.




https://www.force10networks.com/CSPortal20/KnowledgeBase/DOCUMENTATION/CLIConfi
g/FTOS/All_CONFIG%20Book_8212_13-Oct-09.pdf

       21.     In view of preceding paragraphs, each and every element of at least claim 1 of the

‘921 Patent is found in the Accused Products.

       22.     Defendants continue to directly infringe at least one claim of the ‘921 Patent,

literally or under the doctrine of equivalents, by making, using, selling, offering for sale,

importing, and/or distributing the Accused Products in the United States, including within this

judicial district, without the authority of Brazos.

       23.     And upon information and belief, each and every element of at least one claim of

the patent-in-suit is performed or practiced by Defendants at least through Defendants’ own use

and configuration of its own Accused Products, and/or through Defendants’ own testing and

configuration of its own Accused Products, and/or through Defendants’ providing services for its

Accused Products, including but not limited to providing installation, deployment, support and

configuration of its Accused Products.

       24.     In May 2020, Plaintiff filed a suit against Defendants asserting infringement of

the same patent and by the same accused products that are asserted in this case. Plaintiff

dismissed the prior suit before filing this suit. As a result of the prior suit, Defendants had notice

and actual or constructive knowledge of their infringement of the patent-in-suit since at least
       Case
        Case6:20-cv-00478-ADA
              6:20-cv-00478-ADADocument
                                Document103
                                         34 Filed
                                            Filed05/27/21
                                                  10/19/20 Page
                                                           Page77
                                                                8 of
                                                                   of10
                                                                      103




May 2020, before the filing of this case. Further, Defendants had knowledge of their

infringement of the patent-in-suit before the filing of this Amended Complaint.1

       25.     Since at least May 2020, through its actions, Defendants have actively induced

product makers, distributors, retailers, and/or end users of the Accused Products to infringe the

‘921 Patent throughout the United States, including within this judicial district, by, among other

things, advertising and promoting the use of the Accused Products in various websites, including

providing and disseminating product descriptions, operating manuals, and other instructions on

how to implement and configure the Accused Products. Examples of such advertising,

promoting, and/or instructing include the documents at:

    ● https://www.networkworld.com/article/2179414/dell-takes-deeper-dive-into-
      networking--buys-force10.html

    ● https://www.force10networks.com/CSPortal20/KnowledgeBase/DOCUMENTATION/

1
  Dell filed a motion to dismiss that is mooted by this amended complaint. Dell’s motion cites a
WDTX case (which relies authority from the District of Delaware) for the proposition that
knowledge of a plaintiff’s patent after the lawsuit was filed is insufficient to plead the requisite
knowledge for indirect infringement. See Aguirre v. Powerchute Sports, LLC, No. SA-10-CV-
0702 XR, 2011 WL 2471299, at *3 (W.D. Tex. June 17, 2011) (citing Xpoint Techs. v. Microsoft
Corp., 730 F.Supp.2d 349 (D. Del. 2010)). Several Delaware courts have since rejected this rule
because there is no statutory basis to support it and because there is no purpose served by the
formality of requiring the plaintiff to file an amended complaint in order to be allowed to assert
knowledge of the patents during the period following the filing of the original complaint. See
Walker Digital, LLC v. Facebook, Inc., 852 F. Supp. 2d 559, 566 (D. Del. 2012) (“The court
acknowledges that this result is inconsistent with its prior decisions in Xpoint Techs. v. Microsoft
Corp., 730 F.Supp.2d 349 (D.Del.2010), and EON Corp. IP Holdings LLC v. FLO TV Inc., 802
F.Supp.2d 527 (D. Del. 2011). Given the ease of amendment, the limitation of damages to post-
knowledge conduct, and in the interests of judicial economy, the court finds that the better
reasoning is to allow a complaint that satisfies Rule 8 to proceed to discovery rather than
dismissing it for lack of pre-filing knowledge when, by the time the motion to dismiss has been
filed, defendant in fact has the requisite knowledge as pled by plaintiff.”); see also IOENGINE,
LLC v. PayPal Holdings, Inc., CV 18-452-WCB, 2019 WL 330515, at *4 (D. Del. Jan. 25, 2019)
(“The Court sees no purpose that would be served by the formality of requiring IOENGINE to file
an amended complaint in order to be allowed to assert knowledge of the patents during the period
following the filing of the original complaint.”).
       Case
        Case6:20-cv-00478-ADA
              6:20-cv-00478-ADADocument
                                Document103
                                         34 Filed
                                            Filed05/27/21
                                                  10/19/20 Page
                                                           Page78
                                                                9 of
                                                                   of10
                                                                      103




       CLIConfig/FTOS/All_CONFIG%20Book_8212_13-Oct-09.pdf

   ● https://cdn.competec.ch/documents/3/9/392428/DE_Handbuch_switch.pdf

   ● https://www.dell.com/support/article/us/en/04/how11548/how-to-install-dell-
     networking-ftos-on-dell-open-networking-on-switches?lang=en

       26.     Since at least May 2020, through its actions, Defendants have contributed to the

infringement of the ‘921 Patent by having others sell, offer for sale, or use the Accused Products

throughout the United States, including within this judicial district, with knowledge that the

Accused Products infringe the ‘921 Patent. The Accused Products are especially made or adapted

for infringing the ‘921 Patent and have no substantial non-infringing use. For example, in view

of the preceding paragraphs, the Accused Products contain functionality which is material to at

least one claim of the ‘921 Patent.

                                        JURY DEMAND
       Brazos hereby demands a jury on all issues so triable.


                                      REQUEST FOR RELIEF

       WHEREFORE, Brazos respectfully requests that the Court:

       (A)     Enter judgment that Defendants infringe one or more claims of the ‘921 Patent

literally and/or under the doctrine of equivalents;

       (B)     Enter judgment that Defendants have induced infringement and continue to induce

infringement of one or more claims of the ‘921 Patent;

       (C)     Enter judgment that Defendants have contributed to and continue to contribute to

the infringement of one or more claims of the ‘921 Patent;

       (D)     Award Brazos damages, to be paid by Defendants in an amount adequate to

compensate Brazos for such damages, together with pre-judgment and post-judgment interest for
       Case
        Case6:20-cv-00478-ADA
             6:20-cv-00478-ADA Document
                                Document103
                                         34 Filed 10/19/20
                                                  05/27/21 Page 10
                                                                79 of 10
                                                                      103




the infringement by Defendants of the ‘921 Patent through the date such judgment is entered in

accordance with 35 U.S.C. § 284, and increase such award by up to three times the amount found

or assessed in accordance with 35 U.S.C. § 284;

       (E)     Declare    this   case   exceptional   pursuant   to   35   U.S.C.   §    285;   and

       (F)     Award Brazos its costs, disbursements, attorneys’ fees, and such further and

additional relief as is deemed appropriate by this Court.




Dated: May 19, 2020                            Respectfully submitted,

                                              /s/ James L. Etheridge
                                              James L. Etheridge
                                              Texas State Bar No. 24059147
                                              Ryan S. Loveless
                                              Texas State Bar No. 24036997
                                              Travis L. Richins
                                              Texas State Bar No. 24061296
                                              ETHERIDGE LAW GROUP, PLLC
                                              2600 E. Southlake Blvd., Suite 120 / 324
                                              Southlake, Texas 76092
                                              Telephone: (817) 470-7249
                                              Facsimile: (817) 887-5950
                                              Jim@EtheridgeLaw.com
                                              Ryan@EtheridgeLaw.com
                                              Travis@EtheridgeLaw.com

                                              Mark D. Siegmund
                                              State Bar No. 24117055
                                              mark@waltfairpllc.com
                                              Law Firm of Walt, Fair PLLC.
                                              1508 North Valley Mills Drive
                                              Waco, Texas 76710
                                              Telephone: (254) 772-6400
                                              Facsimile: (254) 772-6432

                                              COUNSEL FOR PLAINTIFF
Case 6:20-cv-00478-ADA Document 103 Filed 05/27/21 Page 80 of 103




           EXHIBIT 3D
        Case
         Case6:20-cv-00478-ADA
               6:20-cv-00479-ADADocument
                                 Document103
                                          33 Filed
                                             Filed05/27/21
                                                   10/19/20 Page
                                                            Page81
                                                                 1 of
                                                                    of12
                                                                       103




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION

   WSOU INVESTMENTS, LLC d/b/a                       §
   BRAZOS LICENSING AND                              §
                                                     §              NO. 6:20-cv-479-ADA
   DEVELOPMENT,
                                                     §
                                                     §           JURY TRIAL DEMANDED
             Plaintiff,
                                                     §
   v.                                                §
                                                     §
   DELL TECHNOLOGIES INC., DELL                      §
   INC., AND EMC CORPORATION,                        §
                                                     §
             Defendants.                             §


             FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT

        Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development (“Brazos” or

“Plaintiff”), by and through its attorneys, files this First Amended Complaint (“Amended

Complaint” or “Complaint”) for Patent Infringement against Dell Technologies Inc., Dell Inc., and

EMC Corporation (collectively, “Defendants”) and alleges:

                                 NATURE OF THE ACTION
        1.       This is a civil action for patent infringement arising under the Patent Laws of the

United States, 35 U.S.C. §§ 1, et seq., including §§ 271, 281, 284, and 285.

                                        THE PARTIES
        2.       Brazos is a limited liability corporation organized and existing under the laws of

Delaware, with its principal place of business at 605 Austin Avenue, Suite 6, Waco, Texas 76701.

        3.       On information and belief, defendant Dell Technologies Inc. is a Delaware

corporation with a principal place of business at One Dell Way, Round Rock, Texas 78682.
       Case
        Case6:20-cv-00478-ADA
              6:20-cv-00479-ADADocument
                                Document103
                                         33 Filed
                                            Filed05/27/21
                                                  10/19/20 Page
                                                           Page82
                                                                2 of
                                                                   of12
                                                                      103




       4.      On information and belief, defendant Dell Inc. is a Delaware corporation with a

principal place of business at One Dell Way, Round Rock, Texas 78682. Dell Inc. is wholly owned

by its corporate parent, Dell Technologies Inc.

       5.      On information and belief, defendant EMC Corporation is a Massachusetts

corporation with a principal place of business at One Dell Way, Round Rock, Texas 78682. EMC

Corporation is wholly owned by its corporate parent, Dell Technologies Inc.

                                 JURISDICTION AND VENUE
       6.      This is an action for patent infringement which arises under the Patent Laws of the

United States, in particular, 35 U.S.C. §§ 271, 281, 284, and 285.

       7.      This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§§ 1331 and 1338(a).

       8.      This Court has specific and general personal jurisdiction over each defendant

pursuant to due process and/or the Texas Long Arm Statute, because each defendant has committed

acts giving rise to this action within Texas and within this judicial district. The Court’s exercise of

jurisdiction over each defendant would not offend traditional notions of fair play and substantial

justice because each defendant has established minimum contacts with the forum. For example,

on information and belief, each defendant has committed acts of infringement in this judicial

district, by among other things, selling and offering for sale products that infringe the asserted

patent, directly or through intermediaries, as alleged herein.

       9.      Venue in the Western District of Texas is proper pursuant to 28 U.S.C. §§1391

and/or 1400(b). Each defendant has established places of business in the Western District of Texas.

Each defendant is registered to do business in Texas. Upon information and belief, each defendant

has transacted business in this District and has committed acts of infringement in this District.
       Case
        Case6:20-cv-00478-ADA
              6:20-cv-00479-ADADocument
                                Document103
                                         33 Filed
                                            Filed05/27/21
                                                  10/19/20 Page
                                                           Page83
                                                                3 of
                                                                   of12
                                                                      103




                             COUNT ONE - INFRINGEMENT OF
                                U.S. PATENT NO. 8,402,129

       10.     Brazos re-alleges and incorporates by reference the preceding paragraphs of this

Complaint.

       11.     On March 19, 2013, the United States Patent and Trademark Office duly and legally

issued U.S. Patent No. 8,402,129 (“the ‘129 Patent”), entitled “Method and Apparatus for Efficient

Reactive Monitoring.” A true and correct copy of the ‘129 Patent is attached as Exhibit A to this

Complaint.

       12.     Brazos is the owner of all rights, title, and interest in and to the ‘129 Patent,

including the right to assert all causes of action arising under the ‘129 Patent and the right to any

remedies for the infringement of the ‘129 Patent.

       13.     Defendants make, use, sell, offer for sale, import, and/or distribute in the United

States, including within this judicial district, products such as, but not limited to, network

management systems, including but not limited to, Dell EMC OpenManage Enterprise and Dell

OpenManage Enterprise (OME) and OpenManage Network Manager (OMNM) applications

(collectively, the “Accused Products”).

       14.     The Accused Products can provide a console for managing hardware devices,

including Dell servers, storage arrays, tape libraries, network devices (switches/routers), printers,

and clients distributed throughout a network. Dell OME can be integrated with OMNM to view

networking information. From a central console, an administrator can exercise control based on

proactive alerts and notifications.
      Case
       Case6:20-cv-00478-ADA
             6:20-cv-00479-ADADocument
                               Document103
                                        33 Filed
                                           Filed05/27/21
                                                 10/19/20 Page
                                                          Page84
                                                               4 of
                                                                  of12
                                                                     103




       15.    Various devices that can be discovered and monitored by Dell OME.




Product Testing.

       16.    Dell OME identifies systems experiencing problems and alerts the administrator

to help reduce the risk of system downtime. Using the web-enabled graphical user interface, one

can monitor systems within the network.




https://www.delltechnologies.com/en-us/solutions/openmanage/enterprise.htm




https://topics-cdn.dell.com/pdf/dell-openmanage-enterprise-v32_api-guide2_en-us.pdf
      Case
       Case6:20-cv-00478-ADA
             6:20-cv-00479-ADADocument
                               Document103
                                        33 Filed
                                           Filed05/27/21
                                                 10/19/20 Page
                                                          Page85
                                                               5 of
                                                                  of12
                                                                     103




Product Testing


       17.    Dell OME monitors various resources (e.g. “current” of system board) of nodes

(i.e. monitored device) within the network. As an example, the alert with MESSAGE ID -
       Case
        Case6:20-cv-00478-ADA
              6:20-cv-00479-ADADocument
                                Document103
                                         33 Filed
                                            Filed05/27/21
                                                  10/19/20 Page
                                                           Page86
                                                                6 of
                                                                   of12
                                                                      103




AMP0302 is generated for a monitored device when the system board current of the device (i.e.

usage of resource) reaches beyond the upper warning threshold.




Product Testing.

       18.     The Accused Products poll the monitored devices on regular user-defined time

interval bases irrespective of any alerts received from the monitoring devices. Dell OME

provides independent settings and functionalities for alert policies and health check polling.

       19.     Dell OME provides the ability for a user to define the time interval for the health

poll recurrence and a Global health task performs the job repeatedly to poll the health of the

devices in defined time intervals irrespective of the alerts received by Dell OME. When an alert
       Case
        Case6:20-cv-00478-ADA
              6:20-cv-00479-ADADocument
                                Document103
                                         33 Filed
                                            Filed05/27/21
                                                  10/19/20 Page
                                                           Page87
                                                                7 of
                                                                   of12
                                                                      103




is received, the polling of the devices may occur independently at the user-defined interval (i.e.

irrespective of the alert).




Product Testing.




Product Testing.
       Case
        Case6:20-cv-00478-ADA
              6:20-cv-00479-ADADocument
                                Document103
                                         33 Filed
                                            Filed05/27/21
                                                  10/19/20 Page
                                                           Page88
                                                                8 of
                                                                   of12
                                                                      103




       20.     In view of preceding paragraphs, each and every element of at least claim 3 of the

‘129 Patent is found in the Accused Products.

       21.     Defendants continue to directly infringe at least one claim of the ‘129 Patent,

literally or under the doctrine of equivalents, by making, using, selling, offering for sale,

importing, and/or distributing the Accused Products in the United States, including within this

judicial district, without the authority of Brazos.

       22.     And upon information and belief, each and every element of at least one claim of

the patent-in-suit is performed or practiced by Defendants at least through Defendants’ own use

and configuration of its own Accused Products, and/or through Defendants’ own testing and

configuration of its own Accused Products, and/or through Defendants’ providing services for its

Accused Products, including but not limited to providing installation, deployment, support and

configuration of its Accused Products.

       23.     In May 2020, Plaintiff filed a suit against Defendants asserting infringement of

the same patent and by the same accused products that are asserted in this case. Plaintiff

dismissed the prior suit before filing this suit. As a result of the prior suit, Defendants had notice

and actual or constructive knowledge of their infringement of the patent-in-suit since at least

May 2020, before the filing of this case. Further, Defendants had knowledge of their

infringement of the patent-in-suit before the filing of this Amended Complaint.1

       24.     Since at least May 2020, through its actions, Defendants have actively induced

product makers, distributors, retailers, and/or end users of the Accused Products to infringe the


1
 Dell filed a motion to dismiss that is mooted by this amended complaint. Dell’s motion cites a
WDTX case (which relies authority from the District of Delaware) for the proposition that
knowledge of a plaintiff’s patent after the lawsuit was filed is insufficient to plead the requisite
knowledge for indirect infringement. See Aguirre v. Powerchute Sports, LLC, No. SA-10-CV-
0702 XR, 2011 WL 2471299, at *3 (W.D. Tex. June 17, 2011) (citing Xpoint Techs. v. Microsoft
Corp., 730 F.Supp.2d 349 (D. Del. 2010)). Several Delaware courts have since rejected this rule
       Case
        Case6:20-cv-00478-ADA
              6:20-cv-00479-ADADocument
                                Document103
                                         33 Filed
                                            Filed05/27/21
                                                  10/19/20 Page
                                                           Page89
                                                                9 of
                                                                   of12
                                                                      103




‘129 Patent throughout the United States, including within this judicial district, by, among other

things, advertising and promoting the use of the Accused Products in various websites, including

providing and disseminating product descriptions, operating manuals, and other instructions on

how to implement and configure the Accused Products. Examples of such advertising,

promoting, and/or instructing include the documents at:

   ● https://www.delltechnologies.com/en-us/solutions/openmanage/enterprise.htm

   ● https://topics-cdn.dell.com/pdf/dell-openmanage-enterprise-v32_api-guide2_en-us.pdf

   ● https://www.dell.com/support/article/en-us/sln312494/support-for-openmanage-
     essentials?lang=en

   ● https://www.dell.com/support/article/en-us/sln310714/support-for-openmanage-
     enterprise?lang=en

   ● https://www.dell.com/us/bsd/p/dell-openmanage-network-
     manager/pd?c=us&cs=04&l=en&s=bsd&redirect=1

   ● https://www.youtube.com/watch?v=MNIJNVbeXLE

   ● https://topics-cdn.dell.com/pdf/openmanage-essentials-v25_users-guide_en-us.pdf

   ● https://topics-cdn.dell.com/pdf/dell-openmanage-server-administrator-

because there is no statutory basis to support it and because there is no purpose served by the
formality of requiring the plaintiff to file an amended complaint in order to be allowed to assert
knowledge of the patents during the period following the filing of the original complaint. See
Walker Digital, LLC v. Facebook, Inc., 852 F. Supp. 2d 559, 566 (D. Del. 2012) (“The court
acknowledges that this result is inconsistent with its prior decisions in Xpoint Techs. v. Microsoft
Corp., 730 F.Supp.2d 349 (D.Del.2010), and EON Corp. IP Holdings LLC v. FLO TV Inc., 802
F.Supp.2d 527 (D. Del. 2011). Given the ease of amendment, the limitation of damages to post-
knowledge conduct, and in the interests of judicial economy, the court finds that the better
reasoning is to allow a complaint that satisfies Rule 8 to proceed to discovery rather than
dismissing it for lack of pre-filing knowledge when, by the time the motion to dismiss has been
filed, defendant in fact has the requisite knowledge as pled by plaintiff.”); see also IOENGINE,
LLC v. PayPal Holdings, Inc., CV 18-452-WCB, 2019 WL 330515, at *4 (D. Del. Jan. 25, 2019)
(“The Court sees no purpose that would be served by the formality of requiring IOENGINE to file
an amended complaint in order to be allowed to assert knowledge of the patents during the period
following the filing of the original complaint.”).
       Case
        Case6:20-cv-00478-ADA
             6:20-cv-00479-ADA Document
                                Document103
                                         33 Filed 10/19/20
                                                  05/27/21 Page 10
                                                                90 of 12
                                                                      103




       v8.3_connectivity-guide_en-us.pdf

   ● http://www.doradosoftware.com/_assets/downloads/omnm/omnmv8userguide.pdf

   ● https://www.dell.com/support/manuals/us/en/04/dell-openmanage-essentials-
     v2.2/ome22ug/status-polling-schedule-settings?guid=guid-1a47107a-e2c9-4102-b2e3-
     938477093317&lang=en-us

   ● https://downloads.dell.com/manuals/all-
     products/esuprt_ser_stor_net/esuprt_networking/dell-openmanage-network-
     manager_owners-manual4_en-us.pdf

       25.     Since at least May 2020, through its actions, Defendants have contributed to the

infringement of the ‘129 Patent by having others sell, offer for sale, or use the Accused Products

throughout the United States, including within this judicial district, with knowledge that the

Accused Products infringe the ‘129 Patent. The Accused Products are especially made or adapted

for infringing the ‘129 Patent and have no substantial non-infringing use. For example, in view

of the preceding paragraphs, the Accused Products contain functionality which is material to at

least one claim of the ‘129 Patent.

                                       JURY DEMAND
       Brazos hereby demands a jury on all issues so triable.


                                      REQUEST FOR RELIEF

       WHEREFORE, Brazos respectfully requests that the Court:

       (A)     Enter judgment that Defendants infringe one or more claims of the ‘129 Patent

literally and/or under the doctrine of equivalents;

       (B)     Enter judgment that Defendants have induced infringement and continue to induce

infringement of one or more claims of the ‘129 Patent;

       (C)     Enter judgment that Defendants have contributed to and continue to contribute to

the infringement of one or more claims of the ‘129 Patent;
       Case
        Case6:20-cv-00478-ADA
             6:20-cv-00479-ADA Document
                                Document103
                                         33 Filed 10/19/20
                                                  05/27/21 Page 11
                                                                91 of 12
                                                                      103




       (D)     Award Brazos damages, to be paid by Defendants in an amount adequate to

compensate Brazos for such damages, together with pre-judgment and post-judgment interest for

the infringement by Defendants of the ‘129 Patent through the date such judgment is entered in

accordance with 35 U.S.C. § 284, and increase such award by up to three times the amount found

or assessed in accordance with 35 U.S.C. § 284;

       (E)     Declare    this   case   exceptional   pursuant   to   35   U.S.C.   §   285;   and

       (F)     Award Brazos its costs, disbursements, attorneys’ fees, and such further and

additional relief as is deemed appropriate by this Court.
      Case
       Case6:20-cv-00478-ADA
            6:20-cv-00479-ADA Document
                               Document103
                                        33 Filed 10/19/20
                                                 05/27/21 Page 12
                                                               92 of 12
                                                                     103




Dated: October 19, 2020              Respectfully submitted,

                                    /s/ James L. Etheridge
                                    James L. Etheridge
                                    Texas State Bar No. 24059147
                                    Ryan S. Loveless
                                    Texas State Bar No. 24036997
                                    Travis L. Richins
                                    Texas State Bar No. 24061296
                                    ETHERIDGE LAW GROUP, PLLC
                                    2600 E. Southlake Blvd., Suite 120 / 324
                                    Southlake, Texas 76092
                                    Telephone: (817) 470-7249
                                    Facsimile: (817) 887-5950
                                    Jim@EtheridgeLaw.com
                                    Ryan@EtheridgeLaw.com
                                    Travis@EtheridgeLaw.com

                                    Mark D. Siegmund
                                    State Bar No. 24117055
                                    mark@waltfairpllc.com
                                    Law Firm of Walt, Fair PLLC.
                                    1508 North Valley Mills Drive
                                    Waco, Texas 76710
                                    Telephone: (254) 772-6400
                                    Facsimile: (254) 772-6432

                                    COUNSEL FOR PLAINTIFF
Case 6:20-cv-00478-ADA Document 103 Filed 05/27/21 Page 93 of 103




           EXHIBIT 4
      Case
       Case6:20-cv-00478-ADA
             6:20-cv-00475-ADADocument
                               Document103
                                        29 Filed
                                           Filed05/27/21
                                                 10/05/20 Page
                                                          Page94
                                                               1 of
                                                                  of10
                                                                     103




                         UNITED STATES DISTRICT COURT
                              Western District of Texas
                                WACO DIVISION

WSOU INVESTMENTS LLC                             §
                                                 §
vs.                                              §      NO: WA:20-CV-00475-ADA
                                                 §
DELL TECHNOLOGIES INC., DELL INC.,               §
EMC CORPORATION

                 ORDER GOVERNING PROCEEDINGS – PATENT CASE

 This Order shall govern proceedings in this case. The following deadlines are hereby set:

        This case is SET for a telephonic Rule 16 Case Management Conference on
        Wednesday, October 21, 2020 at 1:30 p.m. Participants shall dial into the following
        number 5 minutes before the scheduled time: 866.434.5269; access code 967-8090.
        Lead counsel for each party, and all unrepresented parties, shall be present. Client
        representatives are welcome to attend, but such attendance is not required. In person
        attendance is permitted, but not required. Anyone planning to attend in person should so
        inform the Court by contacting chambers not later than two court days before the
        scheduled hearing so the Court can evaluate whether to hold the conference in the
        courtroom, or in chambers. The Court expects the parties to be prepared to discuss:

            a. an overview of the claims and defenses, including any unique issues the
               parties believe should be addressed at this stage of the case;

            b. issues involving the case schedule and potential amendments to the
               Court’s default scheduling order, including the date for the Markman
               Hearing;

            c. issues relating to claim construction, including whether a live tutorial would be
               of benefit to the Court;

            d. issues relating to discovery, including potential amendments to the Court’s
               default discovery limits or Protective Order; and,

            e. any other issues the parties believe would lead to the just, speedy and
               inexpensive determination of this action.

2.     (Not later than 7 days before the CMC). Plaintiff shall serve preliminary infringement
       contentions in the form of a chart setting forth where in the accused product(s) each element
       of the asserted claims(s) are found. Plaintiff shall also identify the priority date (i.c.
          Case
           Case6:20-cv-00478-ADA
                 6:20-cv-00475-ADADocument
                                   Document103
                                            29 Filed
                                               Filed05/27/21
                                                     10/05/20 Page
                                                              Page95
                                                                   2 of
                                                                      of10
                                                                         103




           the earliest date of invention) for each asserted claim and produce: (1) all documents
           evidencing conception and reduction to practice for each claimed invention, and (2) a copy
           of the file history for each patent in suit.

3.         (Not later than 3 business days before the CMC). Lead counsel for each party shall meet and
           confer (either in person or by telephone), to discuss whether they believe the Court’s default
           Scheduling Order and default Discovery Limits are appropriate for this case, and any issues
           relating to the management of this case they intend to raise at the CMC.

4.         (Two weeks after the CMC). The Parties shall submit an agreed Scheduling Order. If the
           parties cannot agree, the parties shall submit a separate Joint Motion for entry of each Order
           briefly setting forth their respective positions on items where they cannot agree. Absent
           agreement of the parties, the Plaintiff shall be responsible for the timely submission of this
           and other Joint filings.

5.         (Two weeks after the CMC). Deadline for Motions to Transfer. The Court also adopts the
           following page limits and briefing schedule for Motions to Transfer:

           a. Opening – 15 pages

           b. Response – 15 pages, due 14 days after the Opening brief

           c. Reply – 5 pages, due 7 days after the Response brief

6.         (Seven weeks after the CMC). Defendant shall serve preliminary invalidity contentions in the
           form of (1) a chart setting forth where in the prior art references each element of the asserted
           claim(s) are found, (2) an identification of any limitations the Defendant contends are
           indefinite or lack written description under section 112, and (3) an identification of any
           claims the Defendant contends are directed to ineligible subject matter under section 101.
           Defendant shall also produce (1) all prior art referenced in the invalidity contentions, (2)
           technical documents, including software where applicable, sufficient to show the operation
           of the accused product(s), and (3) summary, annual sales information for the accused
           product(s) for the two years preceding the filing of the Complaint,1 unless the parties agree to
           some other timeframe.

                                                    DISCOVERY

Except with regard to venue, jurisdictional, and claim construction-related discovery, all other
discovery is stayed until after the Markman hearing. Notwithstanding this general stay of discovery,
the Court will permit limited discovery by agreement of the parties, or upon request, where
exceptional circumstances warrant. For example, if discovery outside the United States is
contemplated, the Court will be inclined to allow such discovery to commence before the Markman
hearing.

 1
     With regard to expired patents, the sales information shall be provided for the two years preceding expiration.
        Case
         Case6:20-cv-00478-ADA
               6:20-cv-00475-ADADocument
                                 Document103
                                          29 Filed
                                             Filed05/27/21
                                                   10/05/20 Page
                                                            Page96
                                                                 3 of
                                                                    of10
                                                                       103




With respect to venue and jurisdictional discovery, the Court generally grants leave for the parties to
conduct targeted discovery (including, but not limited to requests for production, interrogatories, and
depositions) with regard to motions to transfer venue or motions to dismiss based on lack of
jurisdiction. If the parties disagree as to what reasonable discovery limits are, the Court encourages
the parties to contact the Court to request a telephonic discovery hearing.
Following the Markman hearing, the following discovery limits will apply to this case. The Court
will consider reasonable requests to adjust these limits should circumstances warrant.
         1. Interrogatories: 30 per side2
         2. Requests for Admission: 45 per side
         3. Requests for Production: 75 per side
         4. Fact Depositions: 70 hours per side (for both party and non-party witnesses combined)
         5. Expert Depositions: 7 hours per report3

Electronically Stored Information. As a preliminary matter, the Court will not require general
search and production of email or other electronically stored information (ESI), absent a showing of
good cause. If a party believes targeted email/ESI discovery is necessary, it shall propose a procedure
identifying custodians and search terms it believes the opposing party should search. The opposing
party can oppose, or propose an alternate plan. If the parties cannot agree, they shall contact
chambers to schedule a call with the Court to discuss their respective positions.

                                           DISCOVERY DISPUTES

A party may not file a Motion to Compel discovery unless: (1) lead counsel have met and conferred
in good faith to try to resolve the dispute, and (2) the party has contacted the Court’s law clerk (with
opposing counsel) to arrange a telephone conference with the Court to summarize the dispute and the
parties respective positions. After hearing from the parties, the Court will determine if further
briefing is required.

                                            PROTECTIVE ORDER

Pending entry of the final Protective Order, the Court issues the following interim Protective Order
to govern the disclosure of confidential information in this matter:

              If any document or information produced in this matter is deemed confidential by the
              producing party and if the Court has not entered a protective order, until a protective
              order is issued by the Court, the document shall be marked “confidential” or with some

 2
   A “side” shall mean the plaintiff (or related plaintiffs suing together) on the one hand, and the defendant (or
 related defendants sued together) on the other hand. In the event that the Court consolidates related cases for
 pretrial purposes, with regard to calculating limits imposed by this Order, a “side” shall be interpreted as if the
 cases were proceeding individually. For example, in consolidated cases the plaintiff may serve up to 30
 interrogatories on each defendant, and each defendant may serve up to 30 interrogatories on the plaintiff.
 3
   For example, if a single technical expert submits reports on both infringement and invalidity, he or she may be
 deposed for up to 14 hours in total.
      Case
       Case6:20-cv-00478-ADA
             6:20-cv-00475-ADADocument
                               Document103
                                        29 Filed
                                           Filed05/27/21
                                                 10/05/20 Page
                                                          Page97
                                                               4 of
                                                                  of10
                                                                     103




       other confidential designation (such as “Confidential – Outside Attorneys Eyes
       Only”) by the disclosing party and disclosure of the confidential document or
       information shall be limited to each party’s outside attorney(s) of record and the
       employees of such outside attorney(s).

       If a party is not represented by an outside attorney, disclosure of the confidential
       document or information shall be limited to one designated “in house” attorney, whose
       identity and job functions shall be disclosed to the producing party 5 days prior to any
       such disclosure, in order to permit any motion for protective order or other relief
       regarding such disclosure. The person(s) to whom disclosure of a confidential
       document or information is made under this local rule shall keep it confidential and
       use it only for purposes of litigating the case.

                              CLAIM CONSTRUCTION ISSUES

Terms for Construction. Based on the Court’s experience, the Court believes that it should
have presumed limits on the number of claim terms to be construed. The “presumed limit” is
the maximum number of terms that the parties may request the Court to construe without
further leave of Court. If the Court grants leave for the additional terms to be construed,
depending on the complexity and number of terms, the Court may split the Markman hearing
into two hearings.

The presumed limits based on the number of patents-in-suit are as follows:

                     Limits for Number of Claim Terms to be Construed

 1-2 Patents                      3-5 Patents                       More than 5 Patents
 10 terms                         12 terms                          15 terms

When the parties submit their joint claim construction statement, in addition to the term and
the parties’ proposed constructions, the parties should indicate which party or side proposed
that term, or if that was a joint proposal.

Claim Construction Briefing. The Court will require simultaneous claim construction
briefing with the following default page limits; however, where exceptional circumstances
warrant, the Court will consider reasonable requests to adjust these limits. These page limits
shall also apply collectively for consolidated cases; however, the Court will consider
reasonable requests to adjust page limits in consolidated cases where circumstances warrant.
In addition, the Court is very familiar with the law of claim construction and encourages the
parties to forego lengthy recitations of the underlying legal authorities and instead focus on the
substantive issues unique to each case.

Unless otherwise agreed by the parties, all simultaneous filings will take place at 5:00 p.m. CT.
         Case
          Case6:20-cv-00478-ADA
                6:20-cv-00475-ADADocument
                                  Document103
                                           29 Filed
                                              Filed05/27/21
                                                    10/05/20 Page
                                                             Page98
                                                                  5 of
                                                                     of10
                                                                        103




                                 Page Limits for Markman Briefs

     Brief                  1-2 Patents                3-5 Patents                More than 5 Patents
     Opening                20 pages                   30 pages                   30 pages, plus 5
                                                                                  additional pages for
                                                                                  each patent over 5 up
                                                                                  to a maximum of 45
                                                                                  pages
     Response               20 pages                   30 pages                   30 pages, plus 5
                                                                                  additional pages for
                                                                                  each patent over 5 up
                                                                                  to a maximum of 45
                                                                                  pages
     Reply                  10 pages                   15 pages                   15 pages, plus 2
                                                                                  additional pages for
                                                                                  each patent over 5 up
                                                                                  to a maximum of 21
                                                                                  pages

 Conduct of the Markman Hearing.

 The Court generally sets aside one half day for the Markman hearing; however, the Court is
 open to reserving more or less time, depending on the complexity of the case and input from
 the parties. The Court requires submission of technology tutorials in advance of the Markman
 hearing when they may be of benefit. The parties may submit tutorials in electronic form not
 later than one week before the Markman hearing and the Court encourages the parties to aim
 for tutorials with voiceovers in the 15 minute range. If a party intends to present a live tutorial,
 the parties should contact the Court to set-up a Zoom or telephonic tutorial to occur at least a
 week before the Markman hearing. In general, tutorials should be: (1) directed to the
 underlying technology (rather than argument related to infringement or validity), and (2)
 limited to 15 minutes per side. For the Court’s convenience, the tutorial may be recorded, but
 will not be part of the record. Parties may not rely on or cite to the tutorial in other aspects of the
 litigation.

 The Court will consider the parties suggestions on the order of argument at the Markman
 hearing. However, if the parties do not suggest a different procedure, the Court will allow the
 Plaintiff to pick the first term and then alternate by term. As a general rule, if one side
 proposes “plain and ordinary meaning” as its construction or asserts that a term is indefinite,
 the other party shall go first.

                                          GENERALISSUES

1.     The Court does not have a limit on the number of motions for summary judgment (MSJs);
       however, absent leave of Court, the cumulative page limit for Opening Briefs for all MSJs
       is 40 pages per side.
      Case
       Case6:20-cv-00478-ADA
             6:20-cv-00475-ADADocument
                               Document103
                                        29 Filed
                                           Filed05/27/21
                                                 10/05/20 Page
                                                          Page99
                                                               6 of
                                                                  of10
                                                                     103




2.    There may be instances where the submission of substantive briefs via audio file will be of
      help to the Court. If a party is contemplating submitting a brief via audio file it should
      contact the Court for guidance on whether it would be helpful to the Court. However, the
      Court has determined that audio recordings of Markman briefs are of limited value and those
      need not be submitted. The recordings shall be made in a neutral fashion, shall be verbatim
      transcriptions without additional colloquy (except that citations and legal authority sections
      need not be included), and each such file shall be served on opposing counsel. The Court
      does not have a preference for the manner of recording and has found automated software
      recordings, as well as attorney recordings, to be more than satisfactory. Audio files shall be
      submitted via USB drive, Box (not another cloud storage), or email to the law clerk (with a
      cc to opposing counsel) and should be submitted in mp3 format.

3.    The Court will entertain reasonable requests to streamline the case schedule and
      discoveryand encourages the parties to contact the Court’s law clerk (with opposing counsel)
      toarrange a call with the Court when such interaction might help streamline the case.

4.    The Court is generally willing to extend the response to the Complaint up to 45 days ifagreed
      by the parties. However, longer extensions are disfavored and will require goodcause.

5.    For Markman briefs, summary judgment motions, and Daubert motions, each party
      shalldeliver to Chambers one (1) paper copy of its Opening, Response, and Reply Briefs,
      omittingattachments, no later than one week after the last-filed brief or at least a week before
      the hearing, whichever is earlier.

6.    Plaintiff must file a notice informing the Court when an IPR is filed, the expected time for an
      institution decision, and the expected time for a final written decision, within two weeks of
      the filing of the IPR.

7.    To the extent the parties need to email the Court, the parties should use the following
      emailaddress: TXWDml_LawClerks_JudgeAlbright@txwd.uscourts.gov.



ORDERED this 5th day of October, 2020.




                                                    ALAN D ALBRIGHT
                                                    UNITED STATES DISTRICT JUDGE
       Case
         Case
            6:20-cv-00478-ADA
               6:20-cv-00475-ADADocument
                                  Document
                                         103
                                           29 Filed
                                               Filed05/27/21
                                                     10/05/20 Page
                                                               Page100
                                                                    7 ofof10
                                                                           103




                                     APPENDIX A – DEFAULT SCHEDULE

    Deadline                        Item
    7 days before CMC               Plaintiff serves preliminary4 infringement contentions in the
                                    form of a chart setting forth where in the accused product(s)
                                    each element of the asserted claim(s) are found. Plaintiff shall
                                    also identify the earliest priority date (i.e. the earliest date of
                                    invention) for each asserted claim and produce: (1) all
                                    documents evidencing conception and reduction to practice
                                    for each claimed invention, and (2) a copy of the file history
                                    for each patent in suit.
    2 weeks after CMC               Deadline for Motions to Transfer.
    7 weeks after CMC               Defendant serves preliminary invalidity contentions in the
                                    form of (1) a chart setting forth where in the prior art
                                    references each element of the asserted claim(s) are found, (2)
                                    an identification of any limitations the Defendant contends are
                                    indefinite or lack written description under section 112, and
                                    (3) an identification of any claims the Defendant contends are
                                    directed to ineligible subject matter under section 101.
                                    Defendant shall also produce (1) all prior art referenced in the
                                    invalidity contentions, (2) technical documents, including
                                    software where applicable, sufficient to show the operation of
                                    the accused product(s), and (3) summary, annual sales
                                    information for the accused product(s) for the two years
                                    preceding the filing of the Complaint, unless the parties agree
                                    to some other timeframe.
    9 weeks after CMC               Parties exchange claim terms for construction.
    11 weeks after CMC              Parties exchange proposed claim constructions.
    12 weeks after CMC              Parties disclose extrinsic evidence. The parties shall disclose
                                    any extrinsic evidence, including the identity of any expert
                                    witness they may rely upon with respect to claim construction
                                    or indefiniteness. With respect to any expert identified, the
                                    parties shall also provide a summary of the witness’s expected
                                    testimony including the opinions to be expressed and a
                                    general description of the basis and reasons therefor. A


4
 The parties may amend preliminary infringement contentions and preliminary invalidity contentions without
leave of court so long as counsel certifies that it undertook reasonable efforts to prepare its preliminary
contentions and the amendment is based on material identified after those preliminary contentions were served,
and should do so seasonably upon identifying any such material. Any amendment to add patent claims requires
leave of court so that the Court can address any scheduling issues.


                                                        7
OGP Version 3.0
       Case
         Case
            6:20-cv-00478-ADA
               6:20-cv-00475-ADADocument
                                  Document
                                         103
                                           29 Filed
                                               Filed05/27/21
                                                     10/05/20 Page
                                                               Page101
                                                                    8 ofof10
                                                                           103




                                     failure to summarize the potential expert testimony in a good
                                     faith, informative fashion may result in the exclusion of the
                                     proffered testimony. With respect to items of extrinsic
                                     evidence, the parties shall identify each such item by
                                     production number or produce a copy of any such item if not
                                     previously produced.
    13 weeks after CMC               Deadline to meet and confer to narrow terms in dispute and
                                     exchange revised list of terms/constructions.
    14 weeks after CMC               Parties file Opening claim construction briefs, including any
                                     arguments that any claim terms are indefinite.
    17 weeks after CMC               Parties file Responsive claim construction briefs.
    19 weeks after CMC               Parties file Reply claim construction briefs.
    20 weeks after CMC               Parties submit Joint Claim Construction Statement. In
                                     addition to filing, the parties shall jointly submit, via USB
                                     drive, Box (not another cloud storage),5 or email to the law
                                     clerk, pdf versions of all as-filed briefing and exhibits. Each
                                     party shall deliver to Chambers paper copies of its Opening,
                                     Response , and Reply Markman Briefs, omitting attachments.
                                     Absent agreement of the parties, the Plaintiff shall be
                                     responsible for the timely submission of this and other Joint
                                     filings.
    23 weeks after CMC (but          Parties submit optional technical tutorials. The parties shall
    at least 1 week before           also jointly submit, via USB drive, Box (not another cloud
    Markman hearing)                 storage), or email to the law clerk, pdf versions of all as-filed
                                     briefing and exhibits.
    24 weeks after CMC (or as        Markman Hearing at [9:00 a.m. or 1:00 p.m.]
    soon as practicable)
    1 business day after             Fact Discovery opens; deadline to serve Initial Disclosures per
    Markman hearing                  Rule 26(a).
    6 weeks after Markman            Deadline to add parties.
    hearing
    8 weeks after Markman            Deadline to serve Final Infringement and Invalidity
    hearing                          Contentions. After this date, leave of Court is required for
                                     any amendment to Infringement or Invalidity contentions.
                                     This deadline does not relieve the Parties of their obligation to

5
 To the extent a party wishes to use cloud storage, the parties should contact the law clerk to request a Box link
so that the party can directly upload the file to the Court’s Box account.

                                                          8

OGP Version 3.0
    Case
      Case
         6:20-cv-00478-ADA
            6:20-cv-00475-ADADocument
                               Document
                                      103
                                        29 Filed
                                            Filed05/27/21
                                                  10/05/20 Page
                                                            Page102
                                                                 9 ofof10
                                                                        103




                          seasonably amend if new information is identified after initial
                          contentions.
 12 weeks after Markman   Deadline to amend pleadings. A motion is not required unless
 hearing                  the amendment adds patents or patent claims.
 26 weeks after Markman   Deadline for the first of two meet and confers to discuss
                          significantly narrowing the number of claims asserted and
                          prior art references at issue. Unless the parties agree to the
                          narrowing, they are ordered to contact the Court’s Law Clerk
                          to arrange a teleconference with the Court to resolve the
                          disputed issues.
 30 weeks after Markman   Close of Fact Discovery.
 hearing
 31 weeks after Markman   Opening Expert Reports.
 hearing
 35 weeks after Markman   Rebuttal Expert Reports.
 hearing
 38 weeks after Markman   Close of Expert Discovery.
 hearing
 39 weeks after Markman   Deadline for the second of two meet and confer to discuss
 hearing                  narrowing the number of claims asserted and prior art
                          references at issue to triable limits. To the extent it helps the
                          parties determine these limits, the parties are encouraged to
                          contact the Court’s Law Clerk for an estimate of the amount
                          of trial time anticipated per side. The parties shall file a Joint
                          Report within 5 business days regarding the results of the
                          meet and confer.
 40 weeks after Markman   Dispositive motion deadline and Daubert motion deadline.
 hearing
 42 weeks after Markman   Serve Pretrial Disclosures (jury instructions, exhibits lists,
 hearing                  witness lists, discovery and deposition designations).
 44 weeks after Markman   Serve objections to pretrial disclosures/rebuttal disclosures.
 hearing
 45 weeks after Markman   Serve objections to rebuttal disclosures and File Motions in
 hearing                  limine.

                                            9
OGP Version 3.0
       Case
        Case6:20-cv-00478-ADA
              6:20-cv-00475-ADADocument
                                Document103
                                          29 Filed
                                             Filed05/27/21
                                                   10/05/20 Page
                                                            Page103
                                                                 10 of
                                                                    of10
                                                                       103




    46 weeks after Markman           File Joint Pretrial Order and Pretrial Submissions (jury
    hearing                          instructions, exhibits lists, witness lists, discovery and
                                     deposition designations); file oppositions to motions in limine
    47 weeks after Markman           File Notice of Request for Daily Transcript or Real Time
    hearing                          Reporting. If a daily transcript or real time reporting of court
                                     proceedings is requested for trial, the party or parties making
                                     said request shall file a notice with the Court and e-mail the
                                     Court Reporter, Kristie Davis at kmdaviscsr@yahoo.com


                                     Deadline to meet and confer regarding remaining objections
                                     and disputes on motions in limine.
    3 business days before           File joint notice identifying remaining objections to pretrial
    Final Pretrial Conference.       disclosures and disputes on motions in limine.
    49 weeks after Markman           Final Pretrial Conference. The Court expects to set this date
    hearing (or as soon as           at the conclusion of the Markman Hearing.
    practicable)
    52 weeks after Markman           Jury Selection/Trial. The Court expects to set these dates at
    hearing (or as soon as           the conclusion of the Markman Hearing.
    practicable)6

6
 If the actual trial date materially differs from the Court’s default schedule, the Court will consider reasonable
amendments to the case schedule post-Markman that are consistent with the Court’s default deadlines in light of
the actual trial date.


OGP Version 3.0
